Exhibit 10.129

 

SHARED SERVICES AGREEMENT

 

between

 

MACK-CALI REALTY, L.P.

 

and

 

ROSELAND RESIDENTIAL, L.P.

 

Effective March 10, 2017

 

--------------------------------------------------------------------------------


 

Execution Copy

 

SHARED SERVICES AGREEMENT

 

THIS SHARED SERVICES AGREEMENT (together with the Schedule and Exhibit attached
hereto, the “Agreement”), dated March 10, 2017 (the “Effective Date”), is by and
between Mack-Cali Realty, L.P., a Delaware limited partnership (“MCRLP”) and
Roseland Residential, L.P., a Delaware limited partnership (the “Partnership”). 
MCRLP and the Partnership shall be collectively referred to herein as the
“Parties”, and each, a “Party”.

 

RECITALS

 

WHEREAS, the Partnership is issuing up to $300,000,000 in preferred equity units
to RPIIA-RLA, L.L.C., a Delaware limited liability company (together with its
permitted successors, assigns and transferees, “RP Investor I”), and RPIIA-RLB,
L.L.C., a Delaware limited liability company (together with its permitted
successors, assigns and transferees, “RP Investor II” and, together with RP
Investor I, the “Investors”) pursuant to the terms of that certain Preferred
Equity Investment Agreement, dated February 27, 2017 (the “Investment
Agreement”) by and among the Partnership, MCRLP, Mack-Cali Realty Corporation, a
Maryland corporation, Mack-Cali Property Trust, a Maryland real estate
investment trust, Mack-Cali Texas Property, L.P., a Texas limited partnership,
Roseland Residential Trust, a Maryland real estate investment trust (the
“General Partner”), Roseland Residential Holding L.L.C., a Delaware limited
liability company (the “Limited Partner”), and the Investors (the
“Transaction”);

 

WHEREAS, in connection with the Transaction, the General Partner, the Limited
Partner, and the Investors are amending and restating that certain Amended and
Restated Agreement of Limited Partnership of Roseland Residential, L.P., dated
as of December 22, 2015, and entering into that certain Second Amended Restated
Agreement of Limited Partnership of Roseland Residential, L.P., dated as of
March 10, 2017 (the “Partnership Agreement”);

 

WHEREAS, in connection with the Transaction, MCRLP has agreed to provide certain
Services (as defined below) to the Partnership on a going forward basis on the
terms and conditions set forth herein; and

 

WHEREAS, in connection with providing the Services, MCRLP has agreed to share
certain commercial office space, executive and administrative employees,
proprietary systems, processes, and other assets with the Partnership, on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, the receipt and adequacy of which are hereby acknowledged, the
Parties hereby agree, intending to be legally bound, as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

SHARED SERVICES

 

Section 1.1                                   Shared Services, Assets, and
Employees.

 

(a)                                 Services.

 

Commencing on the Effective Date and continuing through the duration of the
Services Period (as defined below), MCRLP shall assist the Partnership in its
day-to-day business and operations, as an indirect subsidiary of MCRLP.  MCRLP
shall provide the Partnership with (i) those services provided to the
Partnership prior to the Effective Date and those services described on
Schedule 1 and (ii) any additional services reasonably required by the
Partnership to conduct its business that MCRLP provides for itself or its
affiliates (the “Base Services” and, together with Additional Services agreed by
the Parties in accordance with Section 1.1(b), the “Services”).  The Services
shall only be made available, and the Partnership shall only be entitled to
utilize the Services, for the benefit of the operation of the Partnership’s
business.  MCRLP’s obligations to perform services hereunder shall be limited to
the Services.  Schedule 1 may be amended from time to time with the mutual
consent of both Parties, or as otherwise provided in this Agreement.

 

(b)                                 Additional Services.

 

In the event that the Partnership determines that it would be beneficial for
MCRLP to provide any additional service or services not included in the
Services, or a material change in the then-current Services, to the Partnership,
the Partnership shall request in writing that MCRLP provide such additional
services (as so determined, the “Additional Services”).  MCRLP shall, in its
reasonable discretion, determine (i) whether to provide such Additional
Services, taking into consideration its ability to provide such Additional
Services, and (ii) the amount, if any, by which the Services Fee (as defined
below) shall be increased to reflect all Additional Services to be performed. 
The Parties shall agree in writing on any Additional Services to be performed
and any corresponding increase in the Services Fee.  Following such agreement,
Schedule 1 shall be amended to reflect all Additional Services to be performed. 
The Additional Services shall be subject to the terms and conditions of this
Agreement as with any other Services provided hereunder.  Except as provided
herein, the Services Fee may not be increased without the prior written approval
of the Investors, which approval may not be unreasonably withheld. 
Notwithstanding the foregoing, MCRLP shall have no obligation to provide any
Additional Services or to negotiate the additional Services Fee with the
Partnership or the Investors.

 

(c)                                  Subcontractors.

 

MCRLP may, directly or through one or more affiliates, hire or engage one or
more subcontractors, consultants, vendors, or other third parties (each, a
“Subcontractor”) to perform any or all of the Services under this Agreement to
the extent MCRLP has determined in its sole discretion that such Subcontractors
are reasonably necessary for the efficient performance of any of the Services
and to the extent MCRLP, directly or through one or more

 

2

--------------------------------------------------------------------------------


 

affiliates, hires or engages such Subcontractors to provide similar services for
itself or its affiliates; provided, that MCRLP shall remain ultimately
responsible for ensuring that the obligations set forth in this Agreement are
satisfied with respect to any Services provided by any Subcontractor.

 

(d)                                 Sharing of Space and Assets.

 

In connection with the provision of the Services, MCRLP agrees to share with the
Partnership the commercial office space located at Harborside 3, 210 Hudson
Street, Suite 400, Jersey City, NJ 07311 and provide certain computer systems,
hardware, and other assets to the Partnership (collectively, the “Shared
Assets”).  The determination of which assets constitute Shared Assets and the
scope of the Partnership’s use of the Shared Assets shall be made by MCRLP in
its reasonable discretion.  For the avoidance of doubt, the commercial office
space located at 150 JFK Parkway, Short Hills, NJ 07078 and 7 Sylvan Way,
Parsippany, NJ 07054 shall not constitute “Shared Assets” and shall be governed
by separate lease agreements attached hereto as Exhibit A.]

 

(e)                                  Service Delivery Employees.

 

MCRLP may, from time to time, permit some of its employees to render the
Services or perform other functions for the benefit of the Partnership (the
“Service Delivery Employees”).  The Service Delivery Employees will, at all
times, remain employees of MCRLP or its affiliates, and shall not become
employees of the Partnership.  MCRLP shall remain solely responsible for any
liability in respect to the Service Delivery Employees and their beneficiaries
and dependents relating to any employment or termination of employment of any
Service Delivery Employees.  The use of Service Delivery Employees and their
scope of responsibilities shall be determined by MCRLP in its sole discretion.

 

Section 1.2                                   Term and Termination.

 

(a)                                 Term.  The term of this Agreement shall
commence as of the Effective Date, and shall continue until terminated as
provided in Section 1.2(b) herein (the “Services Period”).

 

(b)                                 Termination.  This Agreement may be
terminated as follows:

 

(i)                                     by MCRLP:

 

(A)                               in the event that the Partnership has not paid
any amounts required to be paid under Section 2.1(a) (other than, for purposes
of clarification, with respect to disputed amounts) within thirty (30) days
after the applicable due date and such breach remains uncured for ten
(10) business days after receipt of written notice by the Partnership and the
Investors from MCRLP; or

 

(B)                               in the event that the Partnership has filed a
voluntary petition or has filed against it a petition for an order of relief
under the federal bankruptcy code, as the same may be amended, so as to take
advantage of any insolvency laws (which is not dismissed or

 

3

--------------------------------------------------------------------------------


 

discontinued within sixty (60) days after the filing of such petition) or to
file an answer admitting the general obligations of an insolvency petition.

 

(C)                               upon one hundred twenty (120) days’ prior
written notice to the Partnership and the Investors.

 

(ii)                                  by the Partnership in the event that
MCRLP:

 

(A)                               commits a material breach of this Agreement
and such breach remains uncured for ten (10) business days after receipt of
written notice by MCRLP from the Partnership;

 

(B)                               files a voluntary petition or has filed
against it a petition for an order of relief under the federal bankruptcy code,
as the same may be amended, so as to take advantage of any insolvency laws
(which is not dismissed or discontinued within sixty (60) days after the filing
of such petition) or to file an answer admitting the general obligations of an
insolvency petition; or

 

(C)                               upon thirty (30) days’ prior written notice to
MCRLP and the Investors.

 

(iii)                               by the Parties at any time upon mutual
written consent.

 

(c)                                  Upon termination of this Agreement, all
accrued undisputed Services Fees shall become due and payable to MCRLP
(i) immediately, upon termination by MCRLP in accordance with Section 1.2(b)(i),
termination by the Partnership in accordance with Section 1.2(b)(ii)(C) or
termination by the Parties in accordance with Section 1.2(b)(iii) and
(ii) fifteen (15) business days after the termination date, upon termination by
the Partnership in accordance with Section 1.2(b)(ii)(A) or
Section 1.2(b)(ii)(B).

 

Section 1.3                                   General Terms.

 

(a)                                 Provision of Services.

 

(i)                                     MCRLP shall provide the Services in a
manner and level of performance that is consistent with the manner in which and
level of performance with which it provides similar services to itself and its
affiliates.  The Parties hereto shall use their respective commercially
reasonable efforts to cooperate with each other in all matters relating to the
provision and receipt of the Services.  MCRLP shall, at its cost and expense,
obtain and maintain all consents, licenses, sublicenses and approvals necessary
or desirable to permit MCRLP (and its agents) to perform, and the Partnership to
receive, the Services.

 

(ii)                                  Management of, and control over, the
provision of the Services (including the determination or designation at any
time of the Shared Assets, Service Delivery Employees and other resources of
MCRLP or any Subcontractors used in connection with the provision of such
Services in accordance with Section 1.1(c), Section 1.1(d) and Section 1.1(e))
shall reside

 

4

--------------------------------------------------------------------------------


 

solely with MCRLP.  Without limiting the generality of the foregoing, all labor
matters relating to any employees of MCRLP, its affiliates and any third party
service provider shall be within the exclusive control of such entity.  MCRLP
shall be solely responsible for the payment of all salary and benefits and all
income tax, social security taxes, unemployment compensation, tax, workers’
compensation tax, other employment taxes or withholdings and premiums and
remittances with respect to MCRLP employees used to provide such Services.

 

(iii)                               Except as provided elsewhere in this
Agreement, all procedures, methods, systems, strategies, tools, equipment,
facilities and other resources, including the Shared Assets, owned by MCRLP or
any Subcontractors shall remain the property of MCRLP or such Subcontractors and
shall at all times be under the sole direction and control of MCRLP.

 

(b)                                 Service Standards/Limitations.

 

(i)                                     MCRLP, together with its affiliates,
shall maintain the necessary staff and other resources to perform the Services
and otherwise fulfill its obligations under this Agreement.  Notwithstanding the
foregoing, in providing the Services, neither MCRLP nor any of its affiliates
shall be obligated to:  (A) hire any additional employees; (B) maintain the
employment of any specific employee; or (C) purchase, lease or license any
additional equipment, hardware, intellectual property or software (other than
such equipment, hardware or software that is necessary to replace damaged or
broken equipment or hardware or software necessary to perform the Services).

 

(ii)                                  MCRLP shall not be required, and shall be
excused from providing, any Service to the extent and for so long as the
performance of such Service becomes impracticable as a result of a cause or
causes outside the reasonable control of MCRLP, including unfeasible
technological requirements, or to the extent the performance of such Service
would require MCRLP or a Subcontractor to violate any applicable law, or would
result in the breach of any software license or other applicable contract,
whether related to intellectual property or otherwise.  In the event that MCRLP
claims any of the foregoing conditions to excuse MCRLP’s performance of any
Service, then MCRLP shall provide prompt written notice to the Partnership and
shall use commercially reasonable efforts to cure, remove or resolve the
condition as promptly as possible or to find an alternative manner to achieve
the intent of this Agreement.

 

(iii)                               MCRLP shall not have any responsibility
under this Agreement for verifying the accuracy of any information given to it
by the Partnership or on behalf of the Partnership by its third parties (other
than MCRLP or any Subcontractor) for the purpose of providing the Services.

 

(c)                                  Response Time.  MCRLP shall respond to
notifications from the Partnership and shall use commercially reasonable efforts
to resolve any problems in connection with the provision of Services within a
commercially reasonable period of time, using response and proposed resolution
times consistent with response and resolution of problems in past practice.  To
the extent MCRLP notifies the Partnership of an issue in connection with the
Partnership’s receipt or use of the Services, the Partnership shall respond to
such notifications and shall use commercially reasonable efforts to resolve such
issue within a commercially reasonable period of time.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Independent Contractors.  The Parties hereto
are independent contractors, and none of the Parties or their respective
employees, representatives or agents will be deemed to be employees,
representatives or agents of the any other Party pursuant to or as a result of
performing any obligations under this Agreement.  No partnership, joint venture,
alliance, fiduciary or any relationship other than that of independent
contractors is created by this Agreement, expressly or by implication.  The
Parties’ respective rights and obligations hereunder shall be limited to the
contractual rights and obligations expressly set forth herein on the terms and
conditions set forth herein.

 

(e)                                  Assumption of Liabilities.  MCRLP shall not
assume or have any responsibility with respect to any financial obligations or
liabilities of the Partnership, and the Partnership shall not assume or have any
responsibility with respect to any financial obligation or liability of MCRLP,
pursuant to this Agreement.

 

(f)                                   Record Retention and Data Ownership. 
MCRLP shall maintain all books and records related to the Services and the
Partnership (the “Books and Records”) and, upon the Partnership’s request, shall
provide the Partnership, regulators and government representatives with
reasonable access to the Books and Records.  The Partnership shall own all of
all the data or information regarding businesses of the Partnership, including
any data or information developed or produced by MCRLP or Subcontractors in
connection with the Services (the “Partnership Data”).  To the extent MCRLP or
Subcontractors have or acquire any rights in Partnership Data, MCRLP hereby
irrevocably assigns, transfers and conveys (and shall cause Subcontractors to
hereby irrevocably assign, transfer and convey) to the Partnership all of its
and their all of its right, title and interest in and to the Partnership Data. 
Upon expiration or termination of this Agreement, MCRLP shall return all Books
and Records and Partnership Data to the Partnership, except to the extent MCRLP
is required to retain a copy of particular documents or materials in order to
comply with applicable law or MCRLP’s internal record retention requirements.

 

ARTICLE II

 

CONSIDERATION

 

Section 2.1                                   Payments.

 

(a)                                 Payments.  In consideration for the Base
Services provided by MCRLP hereunder (including use of Shared Assets and Service
Delivery Employees) and all Additional Services provided by MCRLP hereunder that
the Parties have agreed in accordance with Section 1.1(b) will not increase the
Services Fee, the Partnership shall pay to MCRLP the aggregate sum of one
million dollars ($1,000,000) per year, in twelve equal monthly payments of
eighty-three thousand three hundred and thirty-three dollars and thirty-three
cents ($83,333.33), commencing on the Effective Date and continuing until
termination of this Agreement, with an annual three percent (3%) increase each
year thereafter during the Services Period (the “Base Services Fee”).  In
consideration for any Additional Services provided by MCRLP hereunder for which
the Parties have agreed to an increase in the Services Fee in accordance with
Section 1.1(b), the Partnership shall pay to MCRLP, in twelve equal monthly
payments, the amount agreed by the Parties for such Additional Services (the
“Additional Services Fee” and, together with the Base Services Fee, the
“Services Fee”).  The Services Fee shall be paid on a monthly basis in advance.

 

6

--------------------------------------------------------------------------------


 

The first payment is due on March 13, 2017 (the “Payment Date”) and all
subsequent payments (other than any disputed amounts) are due thirty (30) days
after the Partnership’s receipt of an invoice from MCRLP. No other payment for
Services provided hereunder shall be required.  Any undisputed Services Fees not
paid within thirty (30) days after their respective due dates will be considered
delinquent and a late payment charge of the lesser of one percent (1%) of the
delinquent balance due or the maximum amount permissible by applicable law will
be assessed per month on the amounts that remain delinquent.  The Partnership
shall not offset any amounts owing to it by MCRLP or its affiliates against
amounts payable by the Partnership hereunder.  Upon termination of this
Agreement, other than upon termination by MCRLP in accordance with
Section 1.2(b)(i)(A), MCRLP shall refund to the Partnership an amount equal to
the portion of the prepaid monthly Services Fee attributable to the period after
the termination date.

 

(b)                                 Reimbursable Expenses.  The Services Fee
shall include all, and the Partnership shall not be obligated to reimburse MCRLP
for any, travel, lodging and other out-of-pocket expenses incurred by MCRLP in
connection with providing the Services.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF MCRLP

 

MCRLP represents and warrants to the Partnership as of the date hereof:

 

Section 3.1                                   Organization of MCRLP.

 

MCRLP is a limited partnership, duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
partnership power and authority to own, license, use or lease and operate its
assets and properties and to carry on its business as it is now being conducted.

 

Section 3.2                                   Authority; Non-Contravention;
Approvals.

 

(a)                                 MCRLP has all requisite limited partnership
power and authority to execute and deliver this Agreement and to perform the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement and the performance by MCRLP of the transactions contemplated by this
Agreement have been approved by the general partner of MCRLP and no other
partnership voting or other proceeding on the part of MCRLP is necessary to
authorize the execution and delivery by MCRLP of this Agreement or the
performance by MCRLP of the transactions contemplated by this Agreement.  This
Agreement has been duly executed and delivered by MCRLP and constitutes a valid
and binding obligation of MCRLP enforceable against MCRLP in accordance with its
terms, except as such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement or creditors’ rights generally and (ii) general equitable
principles.

 

(b)                                 The execution and delivery by MCRLP of this
Agreement and the performance of the transactions contemplated by this Agreement
do not and will not (i) conflict with or result in a breach of any provision of
the limited partnership agreement or comparable organizational documents of
MCRLP; (ii) result in a violation or material breach of or constitute a default
(or an event which, with or without notice or lapse of time or both, would
constitute a default) under, or

 

7

--------------------------------------------------------------------------------


 

result in the termination, modification or cancellation of, or the loss of a
benefit under or accelerate the performance required by, or result in a right of
termination, modification, cancellation or acceleration under the terms,
conditions or provisions of any contract or other instrument of any kind to
which MCRLP is now a party or by which any of their respective assets or
businesses may be bound or affected; or (iii) violate any order, writ, judgment,
injunction, decree, statute, treaty, rule or regulation applicable to MCRLP or
any of its assets or businesses.

 

(c)                                  No declaration, filing or registration
with, notice to, or authorization, consent, order or approval of, any
governmental authority is required to be obtained or made in connection with or
as a result of the execution and delivery of this Agreement by MCRLP or the
performance by MCRLP of the transactions contemplated by this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

Section 3.3                                   Capabilities.

 

MCRLP has and will maintain throughout the Services Period sufficient employees
and other resources to perform the Services and otherwise satisfy its
obligations under this Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

The Partnership represents and warrants to MCRLP as of the date hereof:

 

Section 4.1                                   Organization and Qualification.

 

The Partnership is a partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Partnership has all
requisite limited partnership power and authority to own, license, use or lease
and operate its assets and properties and to carry on its business as it is now
being conducted.

 

Section 4.2                                   Authority; Non-Contravention;
Approvals.

 

(a)                                 The Partnership has all requisite limited
partnership power and authority to execute and deliver this Agreement and to
perform the transactions contemplated by this Agreement.  The execution and
delivery of this Agreement and the performance by the Partnership of the
transactions contemplated by this Agreement have been approved by the General
Partner of the Partnership.  No other partnership voting or other proceeding on
the part of the Partnership is necessary to authorize the execution and delivery
of this Agreement or the performance by the Partnership of the transactions
contemplated by this Agreement.  This Agreement has been duly executed and
delivered by the Partnership and, assuming the due authorization, execution and
delivery of this Agreement by MCRLP, this Agreement constitutes valid and
binding obligations of the Partnership enforceable against the Partnership in
accordance with its terms, except as such enforcement may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement or creditors’ rights generally and
(ii) general equitable principles.

 

8

--------------------------------------------------------------------------------


 

(b)                                 The execution and delivery by the
Partnership of this Agreement and the performance of the transactions
contemplated by this Agreement will not (i) conflict with or result in a
material breach of any provisions of the Partnership Agreement of the
Partnership; or (ii) violate any order, writ, judgment, injunction, decree,
statute, treaty, rule or regulation applicable to the Partnership.

 

(c)                                  No declaration, filing or registration
with, notice to, or authorization, consent, order or approval of, any
governmental authority is required to be obtained or made in connection with or
as a result of the execution and delivery of this Agreement by the Partnership
or the performance by the Partnership of the transactions contemplated by this
Agreement or the consummation of the transactions contemplated by this
Agreement.

 

ARTICLE V

 

INDEMNIFICATION AND DAMAGES

 

Section 5.1                                   Indemnification of MCRLP.

 

The Partnership shall indemnify MCRLP and its general and limited partners,
officers, directors, employees, agents, successors and permitted assigns (the
“MCRLP Indemnified Parties”), and shall hold the MCRLP Indemnified Parties
harmless against, any loss, damage, cost or expense (including reasonable
attorneys’ fees) (collectively, “Losses”) which the MCRLP Indemnified Parties
may sustain or incur by reason of any claim, demand, suit or recovery by any
third party allegedly arising out of MCRLP’s performance of the Services,
subject to any limitations imposed by law or the Partnership Agreement, except
in cases where the claim arises out of MCRLP’s bad faith, gross negligence or
willful misconduct in performing the Services or the breach by MCRLP of their
obligations under this Agreement.

 

Section 5.2                                   Indemnification of the
Partnership.

 

MCRLP shall indemnify and shall hold the Partnership and its general and limited
partners, officers, directors, employees, agents, successors and permitted
assigns (the “Partnership Indemnified Parties”) harmless against any Losses
which the Partnership Indemnified Parties may sustain or incur by reason of any
claim, demand, suit or recovery by any third party allegedly arising out of
MCRLP’s bad faith, gross negligence or willful misconduct in performing the
Services or the breach by MCRLP of their obligations under this Agreement.

 

Section 5.3                                   Limitation of Liability.

 

(a)                                 Reliance.

 

MCRLP may rely conclusively on, and will have no liability to the Partnership
for acting upon, any instruction, notice, certificate, statement, instrument,
report or other paper or document which the Partnership or those acting on its
behalf provided to MCRLP in connection with the performance of the Services.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Disclaimer.

 

EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, THE SERVICES ARE
PROVIDED “AS IS” AND MCRLP DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES AND MAKE NO REPRESENTATIONS OR
WARRANTIES AS TO THE QUALITY, SUITABILITY OR ADEQUACY OF THE SERVICES FOR ANY
PURPOSE OR USE.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1                                   Compliance with Laws.

 

Each of the Parties hereto shall, with respect to its obligations and
performance hereunder, comply with all applicable requirements of applicable
law, including import and export control, environmental and occupational safety
requirements.

 

Section 6.2                                   Confidentiality.

 

Each Party shall keep confidential all information obtained by it in connection
with this Agreement and provision of the Services and shall not disclose any
such information (or use the same except in furtherance of its duties and
obligations under this Agreement) to unaffiliated third parties, except: 
(a) with the prior written consent of the applicable Party; (b) to legal
counsel, accountants and other professional advisors; (c) to appraisers,
financing sources and others in the ordinary course of business; (d) to third
parties who agree to keep such information confidential by contract or by
professional or ethical duty and who need to know such information to perform
services or to evaluate a prospective transaction; (e) to governmental officials
having jurisdiction over the applicable Party; (f) in connection with any
governmental or regulatory filings of the applicable Party, or disclosure or
presentations to such Party’s investors; (vii) as required by law or legal
process to which a Party or any person to whom disclosure is permitted hereunder
is subject; or (g) to the extent such information is otherwise publicly
available through the actions of a person other than the Party not resulting
from the Party’s violation of this Section 6.2.

 

Section 6.3                                   Governing Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without regard to the conflicts of law
principles of such State.  The Parties hereto consent and submit to the
exclusive jurisdiction of the courts (State and federal) located in the State of
New York in connection with any controversy arising under this Agreement or its
subject matter.  The Parties hereby waive any objection they may have in any
such action based on lack of personal jurisdiction, improper venue or
inconvenient forum.  The Parties further agree that service of any process,
summons, notice or document by U.S. registered mail to its respective address
set forth below shall be effective legal service for any litigation brought in
such courts.

 

10

--------------------------------------------------------------------------------


 

Section 6.4                                   Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREE THAT NEITHER PARTY SHALL BE
LIABLE FOR ANY PUNITIVE DAMAGES.

 

Section 6.5                                   Force Majeure.

 

Except for the Partnership’s obligation to make timely payments for Services
performed in accordance with the terms hereof, no Party shall have any liability
for any losses or delay to the extent due to fire, explosion, lightning, pest
damage, power failure or surges, strikes or labor disputes, water or flood, acts
of God, the elements, war, civil disturbances, acts of civil or military
authorities or the public enemy, acts or omissions of communications or other
carriers, or any other cause beyond such Party’s reasonable control, whether or
not similar to the foregoing that prevent such Party from materially performing
its obligations hereunder.  If any Party claims a condition of force majeure as
an excuse for non-performance of any provision of Services, the Party asserting
the claim must notify the other Parties hereto in writing as soon as practicable
of the force majeure condition, describing the condition in reasonable detail
and, to the extent known, the probable extent and duration of the condition. 
For so long as a condition of force majeure continues, the Party invoking the
condition as an excuse for non-performance hereunder will use commercially
reasonable efforts to cure or remove the condition as promptly as possible or to
provide an alternative method to provide the Services so as to resume
performance of its obligations hereunder as promptly as possible.

 

Section 6.6                                   Assignment.

 

This Agreement and all the provisions hereof shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns.  Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assignable or transferable by any Party without the prior
written consent of the other Party hereto, and any such unauthorized assignment
or transfer will be void ab initio.  The Partnership acknowledges that the
Services may be performed by one of MCRLP’s affiliates or by any Subcontractor.

 

Section 6.7                                   Third Party Beneficiaries.

 

This Agreement is the sole benefit of the Parties and their permitted assigns
and each such Party intends that this Agreement shall not benefit, or create any
right or cause of action in or on behalf of, any person or entity other than the
Parties or their permitted assigns, and with respect to (a) Section 1.1(b) and
the notification right under Section 1.2(b)(i)(A), the Investors,
(b) Section 5.1, the MCRLP Indemnified Parties and (c) Section 5.2, the
Partnership Indemnified Parties.

 

Section 6.8                                   Entire Agreement; Modification;
Waivers.

 

This Agreement constitutes the entire agreement between the Parties hereto with
respect to the subject matter hereof and shall supersede all previous
negotiation, commitments

 

11

--------------------------------------------------------------------------------


 

and writings with respect to the Services; provided, that, for the avoidance of
doubt, nothing contained in this Agreement shall affect or be deemed to modify
any rights of the Investors relating to this Agreement and provided for under
the Partnership Agreement, the Investment Agreement or any other agreement to
which the Investors are a party and relating to the Transaction.  This Agreement
may not be altered, modified or amended except by a written instrument signed by
all affected Parties.  The failure of any Party to require the performance or
satisfaction of any term or obligation of this Agreement, or the waiver by any
Party of any breach of this Agreement, shall not prevent subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.

 

Section 6.9                                   Severability.

 

The provisions of this Agreement are severable, and in the event that any one or
more provisions are deemed illegal or unenforceable the remaining provisions
shall remain in full force and effect, unless the deletion of such provision
shall materially adversely affect the benefits or obligations of MCRLP, on the
one hand, or the Partnership, on the other hand, in which event the Parties
shall use their respective commercially reasonable efforts to arrive at an
accommodation that best preserves for the Parties the benefits and obligations
of the offending provision.

 

Section 6.10                            Survival.

 

Section 1.3(f), Article V and Article VI shall survive the expiration or
termination of this Agreement.

 

Section 6.11                            Title and Headings.

 

Titles and headings to sections herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

 

Section 6.12                            Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

Section 6.13                            Interpretation.

 

When a reference is made in this Agreement to an Article, Section, paragraph,
clause, Schedule or Exhibit, such reference shall be to an Article, Section,
paragraph, clause, Schedule or Exhibit of this Agreement unless otherwise
indicated.  All words used in this Agreement will be construed to be of such
gender as the circumstances require, and in the singular or plural as the
circumstances require.  Any capitalized terms used in any Schedule or
Exhibit but not otherwise defined therein shall have the meaning as defined in
this Agreement.  The word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation”, unless otherwise
specified.  The words “hereof”, “hereto”, “hereby”, “herein” and “hereunder” and
words of similar import when used in this Agreement

 

12

--------------------------------------------------------------------------------


 

shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The term “or” is not exclusive.  The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  The words
“asset” and “property” shall be deemed to have the same meaning, and to refer to
all assets and properties, whether real or personal, tangible or intangible. 
Any agreement, instrument or law defined or referred to herein means such
agreement, instrument or law as from time to time amended, modified or
supplemented, unless otherwise specifically indicated.  References to any law
include references to any associated rules, regulations and official guidance
with respect thereto.  References to a person or entity are also to its
predecessors, successors and assigns.  Unless otherwise specifically indicated,
all references to “dollars” and “$” are references to the lawful money of the
United States of America.  References to “days” mean calendar days unless
otherwise specified.  References to times of the day are to the Eastern Time
zone unless otherwise specified.  References to “affiliates” or “an affiliate”
of MCRLP shall exclude the Partnership, and references to “affiliates” or “an
affiliate” of the Partnership shall exclude MCRLP.  Each Party has been
represented by counsel in connection with this Agreement and the transactions
contemplated hereby and, accordingly, any rule of law or any legal doctrine that
would require interpretation of any claimed ambiguities in this Agreement
against the drafting party has no application and is expressly waived.

 

Section 6.14                            Savings Clause.

 

If any provision hereof shall be held invalid or unenforceable by any court of
competent jurisdiction or as a result of future legislative action, such holding
or action shall be strictly construed and shall not affect the validity or
effect of any other provision hereof.

 

Section 6.15                            Notices.

 

All notices, requests, demands and other communications under this Agreement
shall be in writing and delivered in person, or sent by facsimile, or sent by
overnight courier service or sent by certified mail, postage prepaid, and
properly addressed as follows:

 

To MCRLP:

 

c/o Mack-Cali Realty Corporation
Harborside 3, 210 Hudson Street, Suite 400
Jersey City, NJ 07311
Facsimile: (732) 205-8237
Email: gwagner@mack-cali.com
Attention: Gary Wagner, Esq., General Counsel and Secretary

 

With Copy To:

 

Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile: (212) 218-5526
Email: jnapoli@seyfarth.com

 

13

--------------------------------------------------------------------------------


 

bhornick@seyfarth.com
Attention: John Napoli
Blake Hornick

 

To the Partnership:

 

c/o Roseland Residential Trust
Harborside 3, 210 Hudson Street, Suite 400
Jersey City, NJ 07311
Facsimile: (732) 205-8237
Email: baron@roselandres.com
Attention: Ivan Baron, Chief Legal Officer

 

With Copy To:

 

Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile: (212) 218-5526
Email: jnapoli@seyfarth.com
bhornick@seyfarth.com
Attention: John Napoli
Blake Hornick

 

Any Party may from time to time change its address for the purpose of notices to
that Party by a similar notice specifying a new name and/or address, but no such
change shall be deemed to have been given until it is actually received by the
Party sought to be charged with its contents.

 

All notices and other communications required or permitted under this Agreement
which are addressed as provided in this Section 6.15 if delivered personally or
by overnight courier, shall be effective upon delivery; if sent by facsimile,
shall be delivered upon receipt of proof of transmission and if delivered by
mail, shall be effective three (3) business days following deposit in the United
States mail, postage prepaid.

 

Remainder of page intentionally left blank; signature page to follow.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed on its behalf by its duly authorized officer as of the date first
written above.

 

 

MACK-CALI REALTY, L.P., a Delaware limited partnership

 

By:

MACK-CALI REALTY CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Anthony Krug

 

 

Name: Anthony Krug

 

 

Title: Chief Financial Officer

 

 

 

 

                                                               

ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership

 

By:

ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust, its general
partner

 

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name: Gary T. Wagner

 

 

Title: General Counsel and Secretary

 

Signature Page to Shared Services Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SERVICES

 

Services include but are not limited to the sharing of:

 

·                                          Accounting

·                                          Tax preparation

·                                          Human resources and payroll
processing

·                                          Shared executive and administrative
staff

·                                          Reimbursement for taxes and operating
expenses

·                                          Computer facilities

·                                          Printers

·                                          Software

·                                          Phones

·                                          Public company expenses

·                                          Insurance

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEASES EXCLUDED FROM SHARED ASSETS

 

--------------------------------------------------------------------------------


 

SHORT FORM LEASE

 

Between

 

SYLVAN /CAMPUS REALTY L.L.C.

 

as Landlord,

 

and

 

ROSELAND RESIDENTIAL L.P.

 

as Tenant

 

Building:

 

7 Sylvan Way
Parsippany, NJ

 

2

--------------------------------------------------------------------------------


 

THIS LEASE is made on the       day of       , 2017 between SYLVAN /CAMPUS
REALTY L.L.C., a New Jersey limited liability company, whose address is c/o
Mack-Cali Realty Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey
City, New Jersey 07311 (who is referred to in this Lease as “Landlord”) and
ROSELAND RESIDENTIAL L.P., a Maryland limited partnership, whose address is
              (who is referred to in this Lease as “Tenant”).

 

This Lease consists of the following Basic Lease Provisions and Definitions and
the attached General Conditions and Exhibits. The Basic Lease Provisions and
Definitions are referred to in this Lease as the “Basic Lease Provisions.”

 

BASIC LEASE PROVISIONS

 

1.                                      BASE PERIOD COSTS means the following:

 

a)             Base Operating Costs: Operating Costs incurred during the
Calendar Year.

 

b)             Base Real Estate Taxes: Real Estate Taxes incurred during the
Calendar Year.

 

c)              Base Utility and Energy Costs: Utility and Energy Costs incurred
during the Calendar Year.

 

2.                                      BUILDING means 7 Sylvan Way, Parsippany,
NJ.

 

3.                                      CALENDAR YEAR means the calendar year
2017.

 

4.                                      COMMENCEMENT DATE means the date
Landlord shall substantially complete the Work in accordance with Exhibit C
attached hereto and made a part hereof, subject to Article 20 of this Lease.

 

5.                                      DEMISED PREMISES OR PREMISES mean and
are agreed and deemed to be 24,296 gross rentable square feet on the third (3rd)
floor as shown on Exhibit A to this Lease, which includes an allocable share of
the Common Facilities.

 

6.                                      EXPIRATION DATE means 11:59 p.m. on the
last day of the month in which the day before the five (5) year and three
(3) month anniversary of the Commencement Date occurs.

 

7.                                      FIXED BASIC RENT means the following:

 

Months

 

Annual Rate

 

Monthly Installments

 

Annual Per Sq. Ft. Rent

 

1-12

 

$

692,436.00

 

$

57,703.00

 

$

28.50

 

13-24

 

$

706,284.72

 

$

58,857.06

 

$

29.07

 

25-36

 

$

720,376.40

 

$

60,031.37

 

$

29.65

 

37-48

 

$

734,711.04

 

$

61,225.92

 

$

30.24

 

49-60

 

$

749,531.60

 

$

62,460.97

 

$

30.85

 

61-63

 

$

764,595.12

 

$

63,716.26

 

$

31.47

 

 

3

--------------------------------------------------------------------------------


 

If the Commencement Date is other than the first day of a calendar month, then
the Monthly Installment of Fixed Basic Rent payable by Tenant for such month
shall be prorated at the same rental rate payable for the first (1st) Monthly
Installment listed above, and “Month 1” of the rent grid set forth above shall
be deemed to be the first full calendar month following immediately thereafter.

 

Notwithstanding the foregoing, provided that: (i) this Lease is in full force
and effect, (ii) Tenant has complied with each of its obligations hereunder, and
(iii) Tenant is otherwise at the time required to pay Landlord Fixed Basic Rent,
then, Tenant shall have no obligation to pay the Monthly Installments of Fixed
Basic Rent for the first (1st), second (2nd) and third (3rd) full calendar
months of the Term.

 

8.                                      HVAC AFTER HOURS CHARGE is $55.00 per
hour per zone for heat and $75.00 per hour per zone for air conditioning,
subject to Section 17 (b) of the Lease. The HVAC After Hours Charge is subject
to increase from time to time to reflect the increase in the cost of providing
such after hours HVAC service.

 

9.                                      NOTICE ADDRESSES shall mean the
following:

 

If to Tenant:

 

Roseland Residential L.P.
7 Sylvan Way
Parsippany, New Jersey
Attn: General Counsel

 

If to Landlord by mail, personal or overnight delivery:

 

c/o Mack-Cali Realty Corporation
Harborside 3
210 Hudson Street, Suite 400
Jersey City, NJ 07311
Attention: Chief Executive Officer

 

With a copy to:

 

c/o Mack-Cali Realty Corporation
Harborside 3
210 Hudson Street, Suite 400
Jersey City, NJ 07311
Attention: General Counsel

 

10.                               PARKING SPACES means a total of ninety-six
(96) parking spaces as follows:

 

4

--------------------------------------------------------------------------------


 

Unassigned: Eighty Seven (87)

 

Assigned: Nine (9) garage

 

11.                               SECURITY DEPOSIT means TBD

 

12.                               TENANT’S BROKER means None.

 

13.                               TENANT’S PERCENTAGE means and is agreed and
deemed to be 16.64%.

 

5

--------------------------------------------------------------------------------


 

DEFINITIONS

 

1.                                 ADDITIONAL RENT means all money, other than
the Fixed Basic Rent, payable by Tenant to Landlord under the Lease, including,
but not limited to, the monies payable by Tenant to Landlord pursuant to
Exhibits G and H of this Lease.

 

2.                                 BUILDING HOLIDAYS means the holidays shown on
Exhibit E and all days observed as holidays by the United States, State, or
labor unions representing individuals servicing the Building in behalf of
Landlord; if there be no such labor unions, such definition shall include
holidays designated by Landlord for the benefit of such individuals.

 

3.                                 BUILDING HOURS means Monday through Friday,
8:00 a.m. to 6:00 p.m., but excluding Building Holidays. Tenant shall have
key-card access to the Building twenty-four (24) hours a day, seven (7) days a
week, three hundred sixty-five (365) days a year, except in the event of an
emergency

 

4.                                 COMMON FACILITIES means and includes the
lobby; elevator(s); fire stairs; public hallways; public lavatories; all other
general Building components, facilities and fixtures that service or are
available to more than one tenant; air conditioning mechanical rooms; fan rooms;
janitors’ closets; electrical and telephone closets serving more than one
tenant; elevator shafts and machine rooms; flues; stacks; pipe shafts and
vertical ducts with their enclosing walls; and structural components of the
Building.

 

Whenever the word “includes” or “including” is used in this Lease, it means
“includes but is not limited to” and “including but not limited to,”
respectively.

 

5.                                 EXHIBITS are the following:

 

Exhibit A                                                                                                                                            
Location of Premises
Exhibit B                                                                                                                                            
Rules and Regulations
Exhibit C                                                                                                                                            
Workletter Agreement
Exhibit D                                                                                                                                            
Cleaning Services
Exhibit E                                                                                                                                             
Building Holidays
Exhibit F                                                                                                                                              
Commencement Date Agreement
Exhibit G                                                                                                                                            
Tax and Operating Cost Rider
Exhibit H                                                                                                                                           
Electricity Rider

 

The Exhibits are attached at the back of this Lease and are a part of this
Lease.

 

6.                                 LEGAL REQUIREMENTS means all present and
future laws and ordinances of federal, state, municipal and county governments,
and rules, regulations, orders and directives of departments, subdivisions,
bureaus, agencies or offices of such governments, or any other governmental,
public or quasi-public authorities having jurisdiction over the Building, and
the directions of any public officer pursuant to law.

 

6

--------------------------------------------------------------------------------


 

7.                                 PRIME means the so-called annual prime rate
of interest established and quoted by The Wall Street Journal (or its
successor), from time to time, but in no event greater than the highest lawful
rate from time to time in effect.

 

8.                                 PERMITTED USE means general office use
consistent with a first class office building and for no other purpose.

 

9.                                 REAL PROPERTY means the Building, the land
upon which the Building stands, together with adjoining parking areas,
sidewalks, driveways, landscaping and land.

 

10.                          STATE means the State of New Jersey.

 

11.                          TERM means the period of time beginning on the
Commencement Date and ending on the Expiration Date.

 

- End of Basic Lease Provisions and Definitions -

 

7

--------------------------------------------------------------------------------


 

1. LEASE:

9

2. FIXED BASIC RENT:

9

3. USE AND OCCUPANCY:

9

4. CARE AND REPAIR OF PREMISES:

9

5. ALTERATIONS, ADDITIONS OR IMPROVEMENTS:

11

6. ASSIGNMENT AND SUBLEASE:

11

7. COMPLIANCE WITH RULES AND REGULATIONS:

14

8. DAMAGES TO BUILDING:

14

9. EMINENT DOMAIN:

14

10. LANDLORD’S REMEDIES ON DEFAULT:

14

11. DEFICIENCY:

15

12. SUBORDINATION:

16

13. SECURITY DEPOSIT:

16

14. RIGHT TO CURE TENANT’S BREACH:

16

15. LIENS:

17

16. RIGHT TO INSPECT AND REPAIR:

17

17. SERVICES TO BE PROVIDED BY LANDLORD:

17

18. TENANT’S ESTOPPEL:

17

19. HOLDOVER TENANCY:

18

20. LANDLORD’S WORK; COMMENCEMENT:

18

21. OVERDUE RENT CHARGE/INTEREST:

19

22. INSURANCE:

19

23. INDEMNITY:

21

24. BROKER:

21

25. PERSONAL LIABILITY:

21

26. NOTICES:

21

27. AUTHORITY:

22

28. PARKING SPACES

22

29. RELOCATION:

22

30. MISCELLANEOUS:

23

31. RENEWAL OPTION

25

 

8

--------------------------------------------------------------------------------


 

General Conditions

 

1.                                      LEASE:

 

Landlord has leased the Premises to Tenant for the Term.

 

2.                                      FIXED BASIC RENT:

 

Tenant will pay Landlord the Fixed Basic Rent. At Landlord’s option, upon notice
to Tenant, Tenant will pay the Fixed Basic Rent and Additional Rent by
electronic transfer. The Fixed Basic Rent payable for the entire Term will be
the aggregate of the Annual Rate set forth in the Basic Lease Provisions and
will be payable, in advance, on the first day of each calendar month during the
Term at the Monthly Installments set forth in the Basic Lease Provisions, except
that a proportionately lesser amount will be paid for the first month of the
Term if the Term commences on a day other than the first day of the month.
Tenant will pay the first (1st) full monthly installment of Fixed Basic Rent
upon Tenant’s execution and delivery of this Lease. Tenant will pay Fixed Basic
Rent, and any Additional Rent, to Landlord at Landlord’s address set forth in
the first paragraph of this Lease, or at such other place as Landlord may
designate in writing, without demand and without counterclaim, deduction or set
off.

 

3.                                      USE AND OCCUPANCY:

 

Tenant will use the Premises solely for the Permitted Use.

 

Neither Tenant, nor anyone acting by or through Tenant, will generate, handle,
dispose, store or discharge any hazardous substances or wastes as defined by
Legal Requirements in, on or around the Premises, the Building or the Real
Property in violation of any Legal Requirements (such actions collectively
referred to as “Prohibited Actions”). Tenant will defend, indemnify and hold
Landlord harmless against any and all loss, cost, damage, liability or expense
(including attorneys’ fees and disbursements) which Landlord may sustain as a
result of any Prohibited Actions.

 

4.                                      CARE AND REPAIR OF PREMISES:

 

Tenant will not commit any act that damages the Premises or Building and will
take good care of the Premises, and will comply with all Legal Requirements
affecting the Premises or the Tenant’s use and/or occupancy of the Premises.
Landlord will, at Tenant’s expense, make all necessary repairs to the Premises.
Landlord will make all necessary repairs to the Common Facilities. The cost of
repairs to the Common Facilities will be included in Operating Costs, except
where the repair has been made necessary by misuse or neglect by Tenant or
Tenant’s agents, employees, contractors, invitees, visitors or licensees
(collectively, “Tenant’s Agents”), in which event Landlord will nevertheless
make the repair but Tenant will pay to Landlord, as Additional Rent, upon
demand, the cost incurred by Landlord to complete such repairs. All improvements
made by Tenant prior to or after the commencement of the Term which are attached
to the Premises will, at Landlord’s option, become the property of Landlord upon
the expiration or sooner

 

9

--------------------------------------------------------------------------------


 

termination of this Lease. Not later than the last day of the Term, Tenant will,
at Tenant’s expense, remove from the Building all of Tenant’s personal property
and those improvements made by Tenant which Landlord has not elected by notice
to Tenant to retain as Landlord’s property, as well as all trade fixtures (other
than built-in cabinet work), moveable partitions, telephone, computer, data and
antenna wiring, cabling and related conduit and the like. Tenant will repair all
injury done by or in connection with the installation or removal of said
property, improvements, wiring and the like; cap or terminate all telephone,
computer and data connections at service entry panels in accordance with Legal
Requirements; and surrender the Premises in as good condition as they were at
the beginning of the Term, except for reasonable wear and damage by casualty or
other cause not due to the misuse or neglect by Tenant and/or Tenant’s Agents.
All property of Tenant remaining on the Premises after the last day of the Term
will be conclusively deemed abandoned and may be removed and discarded or stored
at Tenant’s risk by Landlord, and Tenant will pay Landlord for the cost of such
removal, discarding and/or storage. Notwithstanding anything contained herein to
the contrary, Tenant shall remove all installations that are “non-standard
office improvements”. For purposes hereof, “non-standard office improvements”
shall mean raised flooring, interior staircases, vaults, elevators,
modifications to the Building’s utility and mechanical systems and unusual
configuration for first class office space. Tenant shall repair any damage to
the Premises resulting from such removal.

 

Tenant is responsible for all costs related to the repair and maintenance of any
additional or supplemental HVAC systems, appliances and equipment serving
exclusively the Premises or installed to meet Tenant’s specific requirements.
Tenant will purchase and maintain throughout the Term an annual full maintenance
and service contract for this equipment and will forward a copy of each proposed
contract to Landlord for its approval prior to signing it. Landlord does not
recommend the installation or operation of a dishwasher within the Premises
given their inherent risks; therefore, Tenant assumes full risk and
responsibility for the installation and operation of a dishwasher in the
Premises and agrees to indemnify, release and hold harmless, Landlord, its
agents, employees, contractors, tenants, occupants and invitees from any and all
claims, liabilities, injuries, losses, damages, or expenses of whatever nature
or kind, that in any way arise from the dishwasher, including, but not limited
to, any and all claims concerning leaks, mildew, mold or mold-like infestation
within the Premises and/or Building. In furtherance of the foregoing, such
indemnification shall include but not be limited to, any claims by Landlord with
respect to damage to the Common Facilities of the Building, as well as claims by
other tenants of the Building for damage to the premises occupied by such other
tenants and the personal property located therein, resulting from the
installation and operation of the dishwasher or resulting from any leak or other
malfunctioning of the dishwasher resulting from the installation or operation of
the dishwasher following the date of this Lease. In the event that, in the sole
and exclusive opinion of Landlord or as may be required by legal requirements,
remediation of any mildew, mold or mold-like infestation in the Premises and/or
the Building is required, Landlord shall make all necessary repairs to the
Premises and/or the Building, as the case may be, at Tenant’s sole and exclusive
cost and expense. Landlord assumes no responsibility whatsoever for Tenant’s
installation and use of a dishwasher and Tenant hereby agrees to assume all
responsibility, costs and expenses in connection with Tenant’s use of a
dishwasher,

 

10

--------------------------------------------------------------------------------


 

including any and all maintenance, repairs or replacements to the dishwasher.
Landlord shall provide cleaning services to the Premises as set forth in this
Lease, however, Landlord shall not be responsible for running, emptying or
cleaning the dishwasher.

 

5.                                      ALTERATIONS, ADDITIONS OR IMPROVEMENTS:

 

Tenant will not, without first obtaining the written consent of Landlord, make
any alterations, additions or improvements (collectively, “alterations”) in, to
or about the Premises. Unless the alterations affect the Common Facilities or
Building Systems or would otherwise require a building permit, Landlord will not
unreasonably withhold or delay its consent. Building Systems include the life
safety, plumbing, electrical, heating, ventilation and air conditioning systems
in the Building. Tenant may, upon prior notice to Landlord, perform minor
cosmetic improvements, such as painting and wallpapering, without the prior
consent of Landlord.

 

If Tenant shall request the consent or approval of Landlord to the making of any
alterations or to any other thing, and Landlord shall seek and pay a separate
fee for the opinion of Landlord’s counsel, architect, engineer or other
representative or agent as to the form or substance thereof, Tenant shall pay
Landlord, as Additional Rent, within 30 days after demand, all reasonable costs
and expenses of Landlord incurred in connection therewith, including, in case of
any alterations, costs and expenses of Landlord in reviewing plans and
specifications.

 

6.                                      ASSIGNMENT AND SUBLEASE:

 

Tenant will not mortgage, pledge, assign or otherwise transfer this Lease or
sublet all or any portion of the Premises in any manner except as specifically
provided for in this Article 6:

 

a)                                     If Tenant desires to assign this Lease or
sublease all or part of the Premises, the terms and conditions of such
assignment or sublease will be communicated by Tenant to Landlord in writing no
less than thirty (30) days prior to the effective date of such sublease or
assignment. Prior to such effective date, Landlord will have the option, upon
notice to Tenant, to terminate the Lease, (i) in the case of subletting, solely
as to that portion of the Premises to be sublet, or (ii) in the case of an
assignment, as to all of the Premises, and in such event, Tenant will be fully
released from its obligations with respect to the terminated space (“Recapture
Space”) accruing from and after the effective date. If Landlord terminates the
Lease as to the Recapture Space, in no event will Landlord be liable for a
brokerage commission in connection with the proposed assignment or sublet. If
Landlord recaptures the Recapture Space, Tenant shall be solely responsible, at
its cost and expense, for all alterations required to separate the Recapture
Space from the balance of the Premises, including, but not limited to,
construction of demising walls and separation of utilities.

 

b)                                     In the event that the Landlord elects not
to terminate the Lease as to the Recapture Space, Tenant may assign this Lease
or sublet the whole or any portion of the Premises, subject to Landlord’s prior
written consent, which consent will not be

 

11

--------------------------------------------------------------------------------


 

unreasonably withheld, conditioned or delayed, subject to the following terms
and conditions and provided the proposed occupancy is in keeping with that of a
first-class office building:

 

i)                                         Tenant will provide to Landlord the
name, address, nature of the business and evidence of the financial condition of
the proposed assignee or sublessee;

 

ii)                                      The assignee will assume, by written
instrument, all of the obligations of the Tenant under this Lease, and a copy of
such assumption agreement will be furnished to Landlord within ten (10) days of
its execution. No further assignment of this Lease or subletting of all or any
part of the Premises will be permitted;

 

iii)                                   Each sublease will provide that
sublessee’s rights will be no greater than those of Tenant, and that the
sublease is subject and subordinate to this Lease and to the matters to which
this Lease is or will be subordinate, and that in the event of default by Tenant
under this Lease, Landlord may, at its option, have such sublessee attorn to
Landlord provided, however, in such case Landlord will not (i) be liable for any
previous act or omission of Tenant under such sublease or, (ii) be subject to
any offset not expressly provided for in this Lease or by any previous
prepayment of more than one month’s rent;

 

iv)                                  The liability of Tenant and each assignee
will be joint, several and primary for the observance of all the provisions,
obligations and undertakings of this Lease, including the payment of Fixed Basic
Rent and Additional Rent through the entire Term, as the same may be renewed,
extended or otherwise modified;

 

v)                                     Tenant will promptly pay to Landlord any
consideration received for any assignment or all of the rent (fixed basic rent
and additional rent) and any other consideration payable by the subtenant to
Tenant under or in connection with a sublease, as and when received, in excess
of the Fixed Basic Rent required to be paid by Tenant for the area sublet;

 

vi)                                  The acceptance by Landlord of any rent from
the assignee or from any subtenant or the failure of Landlord to insist upon
strict performance of any of the terms, conditions and covenants of this Lease
will release neither Tenant, nor any assignee assuming this Lease, from the
Tenant’s obligations set forth in this Lease;

 

vii)                               The proposed assignee or subtenant is not
then an occupant of any part of the Building or any other building then owned by
Landlord or its affiliates within a five-mile radius of the Building;

 

viii)                            The proposed assignee or subtenant is not an
entity or a person or an affiliate of an entity with whom Landlord is or has
been, within the preceding twelve (12) month period, negotiating to lease space
in the Building or any other building owned by Landlord or its affiliates within
a five-mile radius of the Building;

 

ix)                                  There will not be more than one
(1) subtenant in the Premises;

 

12

--------------------------------------------------------------------------------


 

x)                                     Tenant will not advertise the subtenancy
for less than Landlord’s then current market rent for the Premises;

 

xi)                                  Tenant will pay Landlord a TWO THOUSAND
FIVE HUNDRED AND 00/100 DOLLAR ($2,500.00) administrative fee for each request
for consent to any sublet or assignment simultaneously with Tenant’s request for
consent to a specific sublet or assignment; and

 

xii)                               The proposed assignee or subtenant will use
the Premises for the Permitted Use only.

 

c)                                      If Tenant is a corporation (other than a
corporation whose stock is listed and traded on a nationally recognized stock
exchange), the transfer (however accomplished, whether in a single transaction
or in a series of related or unrelated transactions) of a majority of the issued
and outstanding stock [or any other mechanism such as, by way of example, the
issuance of additional stock, a stock voting agreement or change in class(es) of
stock which results in a change of control of Tenant], and if Tenant is a
partnership, joint venture or limited liability company (collectively “Entity”),
the transfer (by one or more transfers) of an interest in the distributions of
profits and losses of such Entity (or other mechanism, such as, by way of
example, the creation of additional partnership or limited liability company
interests) which results in a change of control of such Entity will be deemed an
assignment of this Lease, subject to provisions of this Article.

 

Notwithstanding anything contained in this Lease to the contrary, Tenant may
assign this Lease or sublet all or any portion of the Premises to (i) any
corporation or other Entity directly or indirectly controlling or controlled by
Tenant or under common control with Tenant, or (ii) any successor by merger,
consolidation, corporate reorganization or acquisition of all or substantially
all of the assets of Tenant (any transaction referred to in clauses (i) or
(ii) hereof will be a “Permitted Transfer”) provided that the net worth of any
transferee of a Permitted Transfer will not be less than the greater of (A) the
net worth of Tenant immediately preceding the Permitted Transfer or (B) the net
worth of Tenant as of the date of the execution and delivery of this Lease by
both parties. Any other assignment or subleasing of Tenant’s interest under this
Lease will be subject to Landlord’s approval, which approval will not be
unreasonably withheld, conditioned or delayed.

 

d)                                     Except as specifically set forth above,
if any portion of the Premises or of Tenant’s interest in this Lease is acquired
by any other person or entity, whether by assignment, mortgage, sublease,
transfer, operation of law or act of the Tenant, or if Tenant pledges its
interest in this Lease or in any security deposit required hereunder, Tenant
will be in default.

 

13

--------------------------------------------------------------------------------


 

7.                                      COMPLIANCE WITH RULES AND REGULATIONS:

 

Tenant will observe and comply with the rules and regulations set forth in
Exhibit B and with such further reasonable rules and regulations as Landlord may
prescribe from time to time.

 

8.                                      DAMAGES TO BUILDING:

 

If the Building is damaged by fire or any other cause to such extent that the
cost of restoration, as reasonably estimated by Landlord, will equal or exceed
twenty-five (25%) percent of the replacement value of the Building (exclusive of
foundations) just prior to the occurrence of the damage, then Landlord may, no
later than the sixtieth (60th) day following the damage, give Tenant a notice
electing to terminate this Lease. In such event, this Lease will terminate on
the thirtieth (30th) day after the giving of such notice, and Tenant will
surrender possession of the Premises on or before such date. If this Lease is
not terminated pursuant to this Article, Landlord will restore the Building and
the Premises with reasonable promptness, subject to Force Majeure, as defined in
Article 30 e) below, and subject to the availability and adequacy of the
insurance proceeds. Landlord shall not be obligated to restore fixtures and
improvements owned by Tenant.

 

In any case in which use of the Premises is affected by any damage to the
Building, there will be either an abatement or an equitable reduction in Fixed
Basic Rent, depending on the period for which and the extent to which the
Premises are not reasonably usable for general office use. The words
“restoration” and “restore” as used in this Article will include repairs.

 

9.                                      EMINENT DOMAIN:

 

If Tenant’s use of the Premises is materially affected due to the taking by
eminent domain of (a) the Premises or any part thereof; or (b) any other part of
the Building; then, in either event, this Lease will terminate on the date when
title vests pursuant to such taking. The Fixed Basic Rent, and any Additional
Rent, will be apportioned as of such termination date and any Fixed Basic Rent
or Additional Rent paid for any period beyond said date, will be repaid to
Tenant. Tenant will not be entitled to any part of the award for such taking or
any payment in lieu thereof, but Tenant may file a separate claim for any taking
of fixtures and improvements owned by Tenant which have not become the
Landlord’s property, and for moving expenses, provided the same will, in no way,
affect or diminish Landlord’s award. In the event of a partial taking which does
not effect a termination of this Lease but does deprive Tenant of the use of a
portion of the Premises, there will be either an abatement or an equitable
reduction in Fixed Basic Rent, depending on the period for which and the extent
to which the Premises are not reasonably usable for general office use.

 

10.                               LANDLORD’S REMEDIES ON DEFAULT:

 

If Tenant defaults in the payment of Fixed Basic Rent or any Additional Rent or
in the performance of any of the other covenants and conditions of this Lease or
permits the Premises to become deserted, abandoned or vacated, Landlord may give
Tenant notice of such default, and if Tenant does not cure any Fixed Basic Rent
or Additional Rent default

 

14

--------------------------------------------------------------------------------


 

within five (5) days or other default within fifteen (15) days after the giving
of such notice (or if such other default is of such nature that it cannot be
completely cured within such period, if Tenant does not commence such curing
within such fifteen (15) days and thereafter proceed with reasonable diligence
and in good faith to cure such default), then Landlord may terminate this Lease
or Tenant’s right to possession upon not less than ten (10) days notice to
Tenant, and on the date specified in such notice Tenant’s right to possession of
the Premises will cease, but Tenant will remain liable as provided below in this
Lease. If this Lease or Tenant’s right to possession will have been so
terminated by Landlord, Landlord may at any time thereafter recover possession
of the Premises by any lawful means and remove Tenant or other occupants and
their effects. Landlord may, at Tenant’s expense, relet all or any part of the
Premises and may make such alterations, decorations or other changes to the
Premises as Landlord considers appropriate in connection with such reletting,
without relieving Tenant of any liability under this Lease. Tenant shall pay to
Landlord, on demand, such expenses as Landlord may incur, including, without
limitation, court costs and reasonable attorney’s fees and disbursements, in
enforcing the performance of any obligation of Tenant under this Lease.

 

Tenant hereby waives all right of redemption to which Tenant or any person under
Tenant might be entitled by any Legal Requirement. Tenant hereby further waives
any and all rights to invoke N.J.S.A. 2A:18-60.

 

11.                               DEFICIENCY:

 

In any case where Tenant has defaulted and Landlord has recovered possession of
the Premises or terminated this Lease or Tenant’s right to possession, Tenant’s
obligation to pay Landlord all the Fixed Basic Rent and Additional Rent up to
and including the Expiration Date will not be discharged or otherwise affected.
Landlord will have all rights and remedies available to Landlord at law and in
equity by reason of Tenant’s default, and may periodically sue to collect the
accrued obligations of the Tenant together with interest at Prime plus four
percent per annum from the date owed to the date paid, but in no event greater
than the maximum rate of interest permitted by law.

 

Alternatively, in any case where Landlord has recovered possession of the
Premises by reason of Tenant’s default, Landlord may at Landlord’s option, and
at any time thereafter, and without notice or other action by Landlord, and
without prejudice to any other rights or remedies it might have hereunder or at
law or equity, become entitled to recover from Tenant, as damages for such
breach, in addition to such other sums herein agreed to be paid by Tenant, to
the date of re-entry, expiration and/or dispossess, an amount equal to the
difference between the Fixed Basic Rent and Additional Rent reserved in this
Lease from the date of such default to the date of Expiration Date of the
original Term and the then fair and reasonable rental value of the Premises for
the same period. Said damages shall become due and payable to Landlord
immediately upon such breach of this Lease and without regard to whether this
Lease be terminated or not, and if this Lease be terminated, without regard to
the manner in which it is terminated. In the computation of such damages, the
difference between an installment of Fixed Basic Rent and Additional Rent
thereafter becoming due and the fair and reasonable rental value of the Premises
for

 

15

--------------------------------------------------------------------------------


 

the period for which such installment was payable shall be discounted to the
date of such default at the rate of not more than six percent (6%) per annum.

 

12.                               SUBORDINATION:

 

This Lease will, at the option of any holder of any underlying lease or holder
of any first mortgage or first trust deed, be subject and subordinate to any
such underlying lease and to any first mortgage or first trust deed which may
now or hereafter affect the Real Property, and also to all renewals,
modifications, consolidations and replacements of such underlying leases and
first mortgage or first trust deed. Although no instrument or act on the part of
Tenant will be necessary to effectuate such subordination, Tenant will,
nevertheless, within ten (10) days after written request by Landlord, execute
and deliver such further instruments confirming such subordination of this Lease
as may be desired by the holders of such first mortgage or first trust deed or
by any of the lessors under such underlying leases. If any underlying lease to
which this Lease is subject terminates, Tenant will, on timely request,
recognize and acknowledge the owner of the Real Property as Tenant’s landlord
under this Lease.

 

13.                               SECURITY DEPOSIT:

 

Tenant will deposit with Landlord on the signing of this Lease by Tenant, the
Security Deposit for the performance of Tenant’s obligations under this Lease,
including the surrender of possession of the Premises to Landlord in the
condition required under this Lease. If Landlord applies all or any part of the
Security Deposit to cure any default of Tenant, Tenant will, on demand, deposit
with Landlord the amount so applied so that Landlord will have the full Security
Deposit on hand at all times during the Term. In the event of a bona fide sale
of the Real Property, subject to this Lease, Landlord will transfer the Security
Deposit to the purchaser, and Landlord will be considered released by Tenant
from all liability for the return of the Security Deposit; and Tenant agrees to
look solely to the new landlord for the return of the Security Deposit, and it
is agreed that this will apply to every transfer or assignment made of the
Security Deposit to a new landlord. Provided Tenant is not in default, the
Security Deposit (less any portions of it previously used, applied or retained
by Landlord), will be returned to Tenant after the expiration or sooner
termination of this Lease and delivery of the entire Premises to Landlord in
accordance with the provisions of this Lease. Tenant will not assign, pledge or
otherwise encumber the Security Deposit, and Landlord will not be bound by any
such assignment, pledge or encumbrance.

 

14.                               RIGHT TO CURE TENANT’S BREACH:

 

If Tenant breaches any covenant or condition of this Lease, Landlord may, on
prior notice to Tenant (except that no notice need be given in case of
emergency), cure such breach at the expense of Tenant, and the reasonable amount
of all expenses, including attorney’s fees, incurred by Landlord in so doing
(whether paid by Landlord or not) will be deemed payable on demand as Additional
Rent.

 

16

--------------------------------------------------------------------------------


 

15.                               LIENS:

 

Tenant will not permit any lien or other encumbrance to be filed as a result of
any act or omission (or alleged act or omission) of Tenant. Tenant will, within
ten (10) days after notice from Landlord, discharge or satisfy by bonding or
otherwise any liens filed against Landlord or all or any portion of the Real
Property as a result of any such act or omission, including any lien or
encumbrance arising from contract or tort claims.

 

16.                               RIGHT TO INSPECT AND REPAIR:

 

Landlord or its designees may enter the Premises (but will not be obligated to
do so) at any reasonable time on reasonable notice to Tenant (except that no
notice need be given in case of emergency) for the purpose of: (i) inspection;
(ii) performance of any work or the making of such repairs, replacements or
additions in, to, on and about the Premises or the Building, as Landlord deems
necessary or desirable; or (iii) showing the Premises to prospective purchasers,
mortgagees and tenants. Tenant will provide Landlord or its designees free and
unfettered access to any mechanical or utility rooms, conduits, risers or the
like located within the Premises. Landlord or any prospective tenant shall have
the right to enter the space to perform inspections, surveys, measurements or
such other reasonable activities as may be necessary to prepare the Premises for
occupancy by the succeeding tenant. Tenant will have no claims, including claims
for interruption of Tenant’s business, or cause of action against Landlord by
reason of entry for such purposes.

 

17.                               SERVICES TO BE PROVIDED BY LANDLORD:

 

a)                                          Landlord will furnish to the
Premises (i) electricity for normal lighting and ordinary office machines,
(ii) during Building Hours, HVAC required for the reasonable use and occupancy
of the Premises, and (iii) janitorial service (as set forth in Exhibit D), all
in a manner comparable to that of similar buildings in the area. In addition,
Landlord shall provide Common Facilities lighting at the Real Property during
Building Hours and for such additional hours as, in Landlord’s judgment, is
necessary or desirable to insure proper operation of the Real Property.

 

b)                                          Tenant will be entitled to make use
of HVAC beyond the Building Hours, at Tenant’s sole cost and expense, provided
Tenant has notified Landlord by 3:00 p.m. on the day that Tenant will require
said overtime use if said overtime use is required on any weekday, and by 3:00
p.m. on Friday for Saturday and/or Sunday overtime use. Tenant will pay Landlord
the HVAC After Hours Charge (as defined in the Basic Lease Provisions) for HVAC
beyond the Building Hours.

 

18.                               TENANT’S ESTOPPEL:

 

Tenant will, from time to time, on not less than ten (10) days prior written
request by Landlord, execute, acknowledge and deliver to Landlord an estoppel
certificate containing such information as Landlord may reasonably request.

 

17

--------------------------------------------------------------------------------


 

19.                               HOLDOVER TENANCY:

 

Tenant agrees that it must surrender possession of the Premises to Landlord on
the Expiration Date or earlier termination of the Term. Tenant agrees to
indemnify and hold Landlord harmless from and against all liabilities,
obligations, damages, penalties, claims, costs, charges and expenses, including
attorneys’ fees, resulting from any delay by Tenant in so surrendering the
Premises, including any claims made by any succeeding tenant based on such
delay. Tenant agrees that if possession of the Premises is not surrendered to
Landlord on the Expiration Date or earlier termination of the Term, then Tenant
agrees to pay Landlord as liquidated damages for each month and for any portion
of a month during which Tenant holds over in the Premises after the Expiration
Date or earlier termination of the Term, a sum equal to 200% of the average
Fixed Basic Rent and Additional Rent which was payable per month under this
Lease during the last three months of the Term. Such liquidated damages shall
not limit Tenant’s indemnification obligation with respect to claims made by any
succeeding tenant based on Tenant’s failure or refusal to surrender the Premises
to Landlord on the Expiration Date or sooner termination of the Term. Nothing
contained herein shall be deemed to authorize Tenant to remain in occupancy of
the Premises after the Expiration Date or sooner termination of the Term.

 

20.                               LANDLORD’S WORK; COMMENCEMENT:

 

a)   Landlord agrees that, prior to the Commencement Date, Landlord will perform
work in the Premises in accordance with Exhibit C of this Lease (the “Work”).

 

b)   A satisfactory inspection of the Work by the applicable governmental
authority allowing the Premises to be legally occupied, which may be later
evidenced by a (temporary or final) Certificate of Occupancy (although the date
of issuance may be other than the Commencement Date), will constitute sufficient
evidence to demonstrate that Landlord has performed the Work and the Term has
commenced.

 

c)    Notwithstanding anything contained in this Lease to the contrary, if
Tenant (or anyone having rights under or through Tenant) shall occupy all or any
part of the Premises prior to the date Landlord has completed the Work, then the
Commencement Date shall be deemed to occur on such date that Tenant (or anyone
claiming under or through Tenant) shall occupy all or any part of the Premises.

 

d)   Notwithstanding anything contained in this Lease to the contrary, if
Landlord, for any reason whatsoever cannot deliver possession of the Premises to
Tenant on the Commencement Date set forth in the Basic Lease Provisions, this
Lease will not be void or voidable, nor will Landlord be liable to Tenant for
any loss or damage resulting therefrom, but in that event, the Term will
commence on the earlier of: (i) the date Landlord delivers possession of the
Premises to Tenant or (ii) the date Landlord would have delivered possession of
the Premises to Tenant but for any reason attributable to Tenant.

 

e)    Upon request by Landlord, Tenant agrees to memorialize the Commencement
Date and Expiration Date in writing and ratify and confirm said Commencement and
Expiration Date by completing and signing a Commencement Date Agreement attached

 

18

--------------------------------------------------------------------------------


 

hereto as Exhibit F, in the form of an amendment to this Lease, no later than
thirty (30) days following Landlord’s request therefor.

 

21.                               OVERDUE RENT CHARGE/INTEREST:

 

a)   Tenant will pay an “Overdue Rent Charge” of eight percent (8%) of any
installment of Fixed Basic Rent or Additional Rent which Tenant fails to pay
within five (5) days after the due date thereof, to cover the extra expense
involved in handling non-payments and/or delinquent payments. The Overdue Rent
Charge will constitute Additional Rent and an agreed upon amount of liquidated
damages and not a penalty.

 

b)   Any amount owed by Tenant to Landlord which is not paid when due will bear
interest at the lesser of (i) the rate of two percent (2%) per month from the
due date of such amount, or (ii) maximum legal interest rate permitted by law.
The payment of interest on such amounts will not extend the due date of any
amount owed.

 

22.                               INSURANCE:

 

a) Tenant’s Insurance. On or before the Commencement Date or Tenant’s prior
entry into the Premises, Tenant will obtain and have in full force and effect,
insurance coverage as follows:

 

(i) workers’ compensation in an amount required by law; (ii) commercial general
liability with a per occurrence limit of Three Million Dollars ($3,000,000) and
a general aggregate of Five Million Dollars ($5,000,000) for bodily injury and
property damage on an occurrence basis and containing an endorsement naming
Landlord, Mack-Cali Realty, L.P., Mack-Cali Realty Corporation, their respective
affiliates, subsidiaries, agents, designees and lender, if any, as additional
insureds, an aggregate limit per location endorsement, and no modification that
would make Tenant’s policy excess or contributing with Landlord’s liability
insurance; (iii) all risk property insurance for the full replacement value of
all of Tenant’s furniture, fixtures, equipment, alterations, improvements or
additions that do not become Landlord’s property upon installation; and (iv) any
other form or forms of insurance or any increase in the limits of any of the
coverages described above or other forms of insurance as Landlord or the
mortgagees or ground lessors (if any) of Landlord may reasonably require from
time to time if in the reasonable opinion of Landlord or said mortgagees or
ground lessors said coverage and/or limits become inadequate or less than that
commonly maintained by prudent tenants with similar uses in similar buildings in
the area. All policies obtained by Tenant will be issued by carriers having
ratings in Best’s Insurance Guide (“Best”) of A and VIII, or better (or
equivalent rating by a comparable rating agency if Best no longer exists) and
licensed in the State. The general liability policies must be endorsed to be
primary and noncontributing with the policies of Landlord being excess,
secondary and noncontributing and shall contain an endorsement stating no policy
will be canceled, nonrenewed or materially modified without thirty (30) days’
prior written notice by the insurance carrier to Landlord (the “Cancellation
Endorsement”). If the forms of policies, endorsements, certificates, or evidence
of insurance required by this Article are superseded or discontinued, Landlord
may require other equivalent or better forms.

 

19

--------------------------------------------------------------------------------


 

Evidence of the insurance coverage required to be maintained by Tenant,
represented by certificates of insurance issued by the insurance carrier, must
be furnished to Landlord prior to Tenant occupying the Premises and at least
thirty (30) days prior to the expiration of current policies. Copies of all
endorsements required by this Article must accompany the certificates delivered
to Landlord. The certificates will state the amounts of all deductibles and
self-insured retentions and the Cancellation Endorsement. If requested in
writing by Landlord, Tenant will provide to Landlord a certified copy of any or
all insurance policies or endorsements required by this Article.

 

b)                                     Tenant will not do or allow anything to
be done on the Premises which will increase the rate of fire insurance on the
Building from that of a general office building. If any use of the Premises by
Tenant results in an increase in the fire insurance rate(s) for the Building,
Tenant will pay Landlord, as Additional Rent, any resulting increase in
premiums. Tenant’s insurance obligations set forth in Section 22 a) (i) and
(ii) above shall continue in effect throughout the Term and after the Term as
long as Tenant, or anyone claiming by, through or under Tenant, occupies all or
any part of the Premises.

 

c)                                      Waiver of Claims. Landlord and Tenant
hereby waive all claims and release each other and each other’s employees,
agents, customers and invitees from any and all liability for any loss, damage
or injury to property occurring in, on, about or to the Premises or the Building
by reason of fire or other casualty, regardless of cause, including the
negligence of Landlord or Tenant and their respective employees, agents,
customers and invitees, and agree that the property insurance carried by either
of them will contain a clause whereby the insurer waives its right of
subrogation against the other party. Each party to this Lease will give to its
insurance company notice of the provisions of this Section 22 c) and have such
insurance policies properly endorsed, if necessary, to prevent the invalidation
of such insurance by reason of the provisions of this Section c). Each party
shall bear the risk of its own deductibles. Landlord and Tenant acknowledge that
the insurance requirements of this Lease reflect their mutual recognition and
agreement that each party will look to its own insurance and that each can best
insure against loss to its property and business no matter what the cause. If
Tenant fails to maintain insurance or self insures for loss including, without
limitation, business interruption, Tenant shall be deemed to have released
Landlord for all loss or damage which would have been covered if Tenant had so
insured.

 

d)                                     Building Insurance. Landlord will at all
times during the Term carry a policy of insurance which insures the Building,
including the Premises and the Work, if any, against loss or damage by fire or
other casualty (namely, the perils against which insurance is afforded by a
standard fire insurance policy); provided, however, that Landlord will not be
responsible for, and will not be obligated to insure against, any loss of or
damage to any personal property or trade fixtures of Tenant or any alterations
which Tenant may make to the Premises or any loss

 

20

--------------------------------------------------------------------------------


 

suffered by Tenant due to business interruption. All insurance maintained by
Landlord pursuant to this Article may be effected by blanket insurance policies.

 

23.                               INDEMNITY:

 

Tenant will defend, indemnify and hold Landlord, Mack-Cali Realty, L.P.,
Mack-Cali Realty Corporation and their respective affiliates, subsidiaries,
designees and agents (“Landlord’s Parties”) harmless from and against any and
all claims, actions or proceedings, costs, expenses and liabilities, including
attorneys fees and disbursements incurred in connection with each such claim,
action or proceeding, whether in contract or tort, arising from Tenant’s use and
occupancy of the Premises, including Tenant’s negligent acts or omissions at the
Real Property. In case any action or proceeding be brought against Landlord’s
Parties by reason of any such claim, Tenant, upon notice from any of Landlord’s
Parties, will, at Tenant’s expense, resist and defend such action or proceeding
with counsel acceptable to Landlord’s Parties.

 

24.                               BROKER:

 

Tenant represents and warrants to the Landlord that no broker brought about this
transaction, except Tenant’s Broker and Tenant agrees to indemnify and hold
Landlord harmless from any and all claims of any broker(s) (other than Tenant’s
Broker) arising out of or in connection with the negotiations of or entering
into of this Lease by Tenant and Landlord.

 

25.                               PERSONAL LIABILITY:

 

There will be no personal liability on the part of Landlord, its constituent
members (including officers, directors, partners, members and trustees) and
their respective successors and assigns or any mortgagee in possession, with
respect to any of the terms, covenants and conditions of this Lease, and Tenant
will look solely to the equity of Landlord in the Building for the satisfaction
of each and every remedy of Tenant in the event of any breach by Landlord of any
of the terms of this Lease to be performed by Landlord, such exculpation of
liability to be absolute and without any exceptions whatsoever.

 

26.                               NOTICES:

 

Any notice by either party to the other shall be in writing and shall be deemed
to have been duly given only if (i) delivered personally or (ii) sent by
registered mail or certified mail return receipt requested in a postage paid
envelope or (iii) sent by nationally recognized overnight delivery service, if
to Tenant, at the Building; if to Landlord, at Landlord’s address as set forth
above to the attention of Chief Executive Officer, with a copy to the attention
of the Chief Legal Officer; or, to either at such other address as Tenant or
Landlord, respectively, may designate in writing. Notice shall be deemed to have
been duly given, if delivered personally, on delivery thereof, if mailed, upon
the seventh (7th) day after the mailing thereof or if sent by overnight delivery
service, the next business day.

 

21

--------------------------------------------------------------------------------


 

27.                               AUTHORITY:

 

The signatories on behalf of Tenant represent and warrant that they are
authorized to execute this Lease, and if Tenant is a corporation or other
Entity, Tenant will, within fifteen (15) days of Landlord’s request, provide
Landlord with a resolution confirming the authorization. Tenant represents and
warrants to Landlord (i) that neither Tenant nor any person or entity that
directly owns a ten percent (10%) or greater equity interest in Tenant nor any
of its officers, directors or managing members (collectively, “Tenant and Others
in Interest”) is a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including Executive Order 13224 signed on September 24, 2001
(the “Executive Order”) and entitled “Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism”), or other governmental action, (ii) that Tenant and Others in
Interest’s activities do not violate the International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001 or the regulations or orders
promulgated thereunder (as amended from time to time, the “Money Laundering
Act”), and (iii) that throughout the Term Tenant will comply with the Executive
Order and the Money Laundering Act.

 

28.                               PARKING SPACES

 

Tenant’s occupancy of the Premises will include the use of the parking spaces
set forth in the Basic Lease Provisions. Tenant will, upon request, promptly
furnish to Landlord the license numbers of the cars operated by Tenant and its
subtenants, invitees, concessionaires, licensees and their respective officers,
agents and employees. If any vehicle of Tenant, or of any subtenant, invitee,
licensee, concessionaire, or their respective officers, agents or employees, is
parked in any part of the Real Property other than those portions of the parking
area(s) designated for this purpose by Landlord, or if Tenant shall exceed the
number of parking spaces allocated to Tenant in the Basic Lease Provisions,
then, in addition to Landlord’s rights and remedies provided in this Lease,
Tenant will pay to Landlord $100.00 per day.

 

29.                               RELOCATION:

 

Landlord, at its expense, at any time before or during the Term, may relocate
Tenant from the Premises to space of reasonably comparable size, utility and
improvements (“Relocation Space”) within the Building or business park of which
the Building is a part upon sixty (60) days prior notice to Tenant. From and
after the date of the relocation, the Fixed Basic Rent and Tenant’s Percentage
will be adjusted based upon the gross rentable area of the Relocation Space; but
in no event will the Fixed Basic Rent or Tenant’s Percentage increase as a
result of such relocation. Landlord will pay Tenant the actual, reasonable out
of pocket moving costs incurred by Tenant in connection with such relocation.
Landlord will have no liability for any interference with Tenant’s business
resulting from such relocation.

 

22

--------------------------------------------------------------------------------


 

30.                               MISCELLANEOUS:

 

a)                                                             If any of the
provisions of this Lease, or the application of such provisions, will be invalid
or unenforceable, the remainder of this Lease will not be affected, and this
Lease will be valid and enforceable to the fullest extent permitted by law.

 

b)                                                             The submission of
this Lease for examination does not constitute a reservation of, or option for,
the Premises, and this Lease is submitted to Tenant for signature with the
understanding that it will not bind Landlord unless and until it has been
executed by Landlord and delivered to Tenant or Tenant’s attorney or agent and
until the holder of any mortgage will have unconditionally approved this Lease,
to the satisfaction of Landlord, if such approval is required under the terms of
such mortgage.

 

c)                                                              No
representations or promises will be binding on the parties to this Lease except
those representations and promises expressly contained in the Lease.

 

d)                                                             The article
headings in this Lease are intended for convenience only and will not be taken
into consideration in any construction or interpretation of this Lease or any of
its provisions.

 

e)                                                              Force Majeure
means and includes those situations beyond either party’s reasonable control,
including acts of God; strikes; inclement weather; or, where applicable, the
passage of time while waiting for an adjustment of insurance proceeds. Any time
limits required to be met by either party hereunder, whether specifically made
subject to Force Majeure or not, except those related to the surrender of the
Premises by the end of the Term or payment of Fixed Basic Rent or Additional
Rent, will, unless specifically stated to the contrary elsewhere in this Lease,
be automatically extended by the number of days by which any required
performance is delayed due to Force Majeure.

 

f)                                                               Tenant consents
to the receipt of electronic messages from Landlord or its affiliates.

 

g)                                                              No payment by
Tenant or receipt by Landlord of a lesser amount than the Fixed Basic Rent and
Additional Rent payable hereunder will be deemed to be other than a payment on
account of the earliest stipulated Fixed Basic Rent and Additional Rent, nor
will any endorsement or statement on any check or any letter accompanying any
check or payment of Fixed Basic Rent or Additional Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Fixed Basic Rent and Additional
Rent or to pursue any other remedy provided herein or by law. All obligations of
Tenant under this Lease shall survive the expiration or earlier termination of
this Lease.

 

h)                                                             No failure by
either party to insist upon the strict performance of any covenant, agreement,
term or condition of this Lease, or to exercise any right or remedy upon a
breach of any such covenant, agreement, term or condition, and no acceptance by
Landlord of full or partial rent during the continuance of any such breach by
Tenant, will constitute a waiver of any such breach or of such covenant,
agreement, term or condition.

 

23

--------------------------------------------------------------------------------


 

No consent or waiver, express or implied, by either party to or of any breach of
any covenant, condition or duty of the other party will be construed as a
consent or waiver to or of any other breach of the same or any other covenant,
condition or duty, unless such consent or waiver is in writing and signed by the
party granting such consent or waiver.

 

i)                                                                 Landlord
covenants that if, and so long as, Tenant pays Fixed Basic Rent and any
Additional Rent as required under this Lease, and performs Tenant’s other
covenants under the Lease, Landlord will do nothing to affect Tenant’s right to
peaceably and quietly have, hold and enjoy the Premises for the Term, subject to
the provisions of this Lease.

 

j)                                                                The provisions
of this Lease will apply to, bind and inure to the benefit of Landlord and its
respective heirs, successors, legal representatives and assigns. The term
“Landlord” as used in this Lease means only the owner or a master lessee of the
Building, so that in the event of any sale of the Building or of any master
lease thereof, the Landlord named herein will be and hereby is entirely freed
and relieved of all covenants and obligations of Landlord under this Lease
accruing after such sale, and it will be deemed without further agreement that
the purchaser or the new master lessee of the Building has assumed and agreed to
carry out any and all covenants and obligations of Landlord accruing under this
Lease after such sale.

 

k)                                                             Landlord reserves
the right unilaterally to alter Tenant’s ingress and egress to the Building or
make any change in operating conditions to restrict pedestrian, vehicular or
delivery ingress and egress to a particular location, or at any time close
temporarily any Common Facilities to make repairs or changes therein or to
effect construction, repairs or changes within the Building, or to discourage
non-tenant parking, and may do such other acts in and to the Common Facilities
as in Landlord’s sole judgment may be desirable to improve their convenience.

 

l)                                                                 To the extent
such waiver is permitted by law, the parties waive trial by jury in any action
or proceeding brought in connection with this Lease or the Premises. This Lease
will be governed by the laws of the State (without the application of any
conflict of laws principles), and any action or proceeding in connection with
this Lease shall be decided in the courts of the State.

 

m)                                                         Tenant agrees not to
disclose the terms, covenants, conditions or other facts with respect to this
Lease, including the Fixed Basic Rent and Additional Rent, to any person,
corporation, partnership, association, newspaper, periodical or other entity,
except to Tenant’s accountants or attorneys (who shall also be required to keep
the terms of this Lease confidential) or as required by law. This non-disclosure
and confidentiality agreement will be binding upon Tenant without limitation as
to time, and a breach of this paragraph will constitute a material breach under
this
Lease.                                                                                    
In addition, Tenants employees, contractors, etc. shall keep any of the terms
and conditions of this Lease, including any billing statements and/or any backup
supporting those statements, confidential.

 

24

--------------------------------------------------------------------------------


 

n)                                                             Any State
statutory provisions dealing with termination rights due to casualty,
condemnation, delivery of possession or any other matter dealt with by this
Lease are superseded by the terms of this Lease.

 

o)                                                             Whenever it is
provided that Landlord will not unreasonably withhold, condition or delay
consent or approval or will exercise its judgment reasonably (such consent or
approval and such exercise of judgment being collectively referred to as
“consent”), if Landlord delays, conditions or refuses such consent, Tenant
waives any claim for money damages (including any claim for money damages by way
of setoff, counterclaim or defense) based upon any claim or assertion that
Landlord unreasonably withheld, conditioned or delayed consent. Tenant’s sole
remedy will be specific performance. Failure on the part of Tenant to seek
relief within 30 days after the date upon which Landlord has withheld,
conditioned or delayed its consent will be deemed a waiver of any right to
dispute the reasonableness of such withholding, conditioning or delaying of
consent.

 

p)                                                             Notwithstanding
anything to the contrary contained in this Lease, in no event will Landlord or
Tenant be liable to the other for the payment of consequential, punitive or
speculative damages, except as provided in Article 19 hereof.

 

31.                               RENEWAL OPTION

 

(a)                                 If the term of this Lease shall then be in
full force and effect and Tenant has complied fully with its obligations
hereunder, Tenant shall have the option to extend the term of this Lease for a
period of five (5) years (the “Renewal Term”) commencing on the day immediately
following the Expiration Date, provided however that Tenant shall give Landlord
notice of Tenant’s election to extend the term no earlier than fifteen (15)
months prior to the Expiration Date nor later than twelve (12) months prior to
the Expiration Date of the term, TIME BEING OF THE ESSENCE in connection with
the exercise of Tenant’s option pursuant to this Article.

 

(b)                                 Such extension of the term of this Lease
shall be upon the same covenants and conditions, as herein set forth except for
the Fixed Basic Rent (which shall be determined in the manner set forth below),
and except that Tenant shall have no further right to extend the term of this
Lease after the exercise of the single option described in paragraph (a) of this
Section. If Tenant shall duly give notice of its election to extend the term of
this Lease, the Renewal Term shall be added to and become a part of the Term of
this Lease (but shall not be considered a part of the initial Term), and any
reference in this Lease to the “Term of this Lease”, the “Term hereof”, or any
similar expression shall be deemed to include such Renewal Term, and, in
addition, the term “Expiration Date” shall thereafter mean the last day of such
Renewal Term. Landlord shall have no obligation to perform any alteration or
preparatory or other work in and to the Premises or provide a tenant improvement
allowance and Tenant shall continue possession thereof in its “as is” condition.

 

25

--------------------------------------------------------------------------------


 

(c)                                  If Tenant exercises its option for the
Renewal Term, the Fixed Basic Rent during the Renewal Term shall be the fair
market rent for the Premises, as hereinafter defined.

 

(d)                                 Landlord and Tenant shall use commercially
reasonable efforts, within thirty (30) days after Landlord receives Tenant’s
notice of its election to extend the Term of this Lease for the Renewal Term
(“Negotiation Period”), to agree upon the Fixed Basic Rent to be paid by Tenant
during the Renewal Term. If Landlord and Tenant shall agree upon the Fixed Basic
Rent for the Renewal Term, the parties shall promptly execute an amendment to
this Lease stating the Fixed Basic Rent for the Renewal Term.

 

(e)                                  If the parties are unable to agree on the
Fixed Basic Rent for the Renewal Term during the Negotiation Period, then within
fifteen (15) days after notice from the other party, given after expiration of
the Negotiation Period, each party, at its cost and upon notice to the other
party, shall appoint a person to act as an appraiser hereunder, to determine the
fair market rent for the Premises for the Renewal Term. Each such person shall
be a real estate broker or appraiser with at least ten years’ active commercial
real estate appraisal or brokerage experience (involving the leasing of office
space as agent for both landlords and tenants) in the Morris County, NJ. If a
party does not appoint a person to act as an appraiser within said fifteen (15)
day period, the person appointed by the other party shall be the sole appraiser
and shall determine the aforesaid fair market rent. Each notice containing the
name of a person to act as appraiser shall contain also the person’s address.
Before proceeding to establish the fair market rent, the appraisers shall
subscribe and swear to an oath fairly and impartially to determine such rent.

 

If the two appraisers are appointed by the parties as stated in the immediately
preceding paragraph, they shall meet promptly and attempt to determine the fair
market rent. If they are unable to agree within forty-five (45) days after the
appointment of the second appraiser, they shall attempt to select a third person
meeting the qualifications stated in the immediately preceding paragraph within
fifteen (15) days after the last day the two appraisers are given to determine
the fair market rent. If they are unable to agree on the third person to act as
appraiser within said fifteen (15) day period, the third person shall be
appointed by the American Arbitration Association (the “Association”), upon the
application of Landlord or Tenant to the office of the Association nearest the
Building. The person appointed to act as appraiser by the Association shall be
required to meet the qualifications stated in the immediately preceding
paragraph. Each of the parties shall bear fifty percent (50%) of the cost of
appointing the third person and of paying the third person’s fees. The third
person, however selected, shall be required to take an oath similar to that
described above.

 

The three appraisers shall meet and determine the fair market rent. A decision
in which two of the three appraisers concur shall be binding and conclusive upon
the parties. In deciding the dispute, the appraisers shall act in accordance
with the rules then in force of the Association, subject however, to such
limitations as may be placed on them by the provisions of this Lease.

 

Notwithstanding the foregoing, in no event shall the Fixed Basic Rent during the
Renewal Term be less than the Fixed Basic Rent during the last year of the Term
of this Lease immediately preceding the Renewal Term.

 

26

--------------------------------------------------------------------------------


 

(f)                                   After the fair market rent for the Renewal
Term has been determined by the appraiser or appraisers and the appraiser or
appraisers shall have notified the parties, at the request of either party, both
parties shall execute and deliver to each other an amendment of this Lease
stating the Fixed Basic Rent for the Renewal Term.

 

(g)                                  If the Fixed Basic Rent for the Renewal
Term has not been agreed to or established prior to the commencement of the
Renewal Term, then Tenant shall pay to Landlord an annual rent (“Temporary
Rent”) which Temporary Rent shall be equal to two hundred percent (200%) of the
Fixed Basic Rent payable by Tenant for the last year of the Term immediately
preceding the Renewal Term. Thereafter, if the parties shall agree upon a Fixed
Basic Rent, or the Fixed Basic Rent shall be established upon the determination
of the fair market rent by the appraiser or appraisers, at a rate at variance
with the Temporary Rent (i) if such Fixed Basic Rent is greater than the
Temporary Rent, Tenant shall promptly pay to Landlord the difference between the
Fixed Basic Rent determined by agreement or the appraisal process and the
Temporary Rent, or (ii) if such Fixed Basic Rent is less than the Temporary
Rent, Landlord shall credit to Tenant’s subsequent monthly installments of Fixed
Basic Rent the difference between the Temporary Rent and the Fixed Basic Rent
determined by agreement or the appraisal process.

 

(h)                                 In describing the fair market rent during
the Renewal Term, the appraiser or appraisers shall be required to take into
account the rentals at which lease renewals are then being concluded (as of the
last day of the Term) (for five (5) year leases without renewal options with the
landlord and tenant each acting prudently, with knowledge and for self-interest,
and assuming that neither is under undue duress) for comparable space in the
Building and in comparable office buildings in the Morris County, NJ.

 

(i)                                     The option granted to Tenant under this
Article 31 may be exercised only by Tenant, its permitted successors and
assigns, and not by any subtenant or any successor to the interest of Tenant by
reason of any action under the Bankruptcy Code, or by any public officer,
custodian, receiver, United States Trustee, trustee or liquidator of Tenant or
substantially all of Tenant’s property. Tenant shall have no right to exercise
this option subsequent to the date Landlord shall have the right to give the
notice of termination referred to in Article 10 of the Lease unless Tenant cures
the default within the applicable grace period. Notwithstanding the foregoing,
Tenant shall have no right to extend the term if, at the time it gives notice of
its election (i) Tenant shall not be in occupancy of substantially all of the
Premises or (ii) the Premises (or any part thereof) shall be the subject of a
sublease. If Tenant shall have elected to extend the term, such election shall
be (at Landlord’s sole option) deemed withdrawn if, at any time after the giving
of notice of such election and prior to the commencement of the Renewal Term,
Tenant shall sublease (all or any portion of) the Premises or assign Tenant’s
interest in this Lease.

 

EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under this Lease, or make any claim that this Lease is invalid or
unenforceable, due to any failure of this document to comply with ministerial
requirements, including requirements for corporate seals, attestations,
witnesses, notarizations or other similar requirements, and each party hereby
waives the right to assert any such defense or make any claim of invalidity or
unenforceability due to any of the foregoing.

 

27

--------------------------------------------------------------------------------


 

This Lease may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Lease, will constitute a complete and fully executed original. All such
fully executed counterparts will collectively constitute a single Lease
agreement. Tenant expressly agrees that if the signature of Landlord and/or
Tenant on this Lease is not an original, but is a digital, mechanical or
electronic reproduction (such as, but not limited to, a photocopy, fax, e-mail,
PDF, Adobe image, JPEG, telegram, telex or telecopy), then such digital,
mechanical or electronic reproduction shall be as enforceable, valid and binding
as, and the legal equivalent to, an authentic and traditional ink-on-paper
original wet signature penned manually by its signatory.

 

[SIGNATURE PAGE TO FOLLOW]

 

28

--------------------------------------------------------------------------------


 

THE PARTIES to this Lease have executed and delivered this Lease as of the date
set forth above.

 

LANDLORD:

TENANT:

 

 

SYLVAN/ CAMPUS REALTY L.L.C.

ROSELAND RESIDENTIAL L.P.

 

 

By: Mack-Cali Realty, L.P., sole member

 

By: Mack-Cali Realty Corporation, general partner

 

 

 

By:

 

 

By:

 

Christopher M. DeLorenzo

Gary T. Wagner

Executive Vice President of Leasing

General Counsel

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LOCATION OF PREMISES

 

30

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RULES AND REGULATIONS

 

1.                            OBSTRUCTION OF PASSAGEWAYS: Tenant will not:
(i) obstruct the sidewalks, entrance(s), passages, courts, elevators,
vestibules, stairways, corridors and other public parts of the Building, or
(ii) interfere with the ability of Landlord and other tenants to use and enjoy
any of these areas, and (iii) use them for any purpose other than ingress and
egress.

 

2.                            WINDOWS: Tenant will not cover or obstruct windows
in the Premises. No bottles, parcels or other articles will be placed on the
windowsills, in the halls, or in any other part of the Building other than the
Premises. No article will be thrown out of the doors or windows of the Premises.

 

3.                            PROJECTIONS FROM BUILDING: No awnings,
air-conditioning units or other fixtures will be attached to the outside walls
or the window sills of the Building or otherwise affixed so as to project from
the Building, without the prior written consent of Landlord.

 

4.                            SIGNS: Tenant will not affix any sign or lettering
to any part of the outside of the Premises, or any part of the inside of the
Premises so as to be visible from the outside of the Premises, without the prior
written consent of Landlord. However, Tenant will have the right to place its
name on any door leading into the Premises, the size, color and style thereof to
be subject to the Landlord’s approval. Tenant’s name will be placed on the
Building directory. Tenant will not have the right to have additional names
placed on the Building directory without Landlord’s prior written consent.

 

5.                            FLOOR COVERING: Tenant will not lay linoleum or
other similar floor covering so that the same will come in direct contact with
the floor of the Premises. If linoleum or other similar floor covering is
desired to be used, an interlining of builder’s deadening felt will first be
fixed to the floor by a paste or other material that may easily be removed with
water. The use of cement or other similar adhesive material for this purpose is
expressly prohibited.

 

6.                            INTERFERENCE WITH OCCUPANTS OF BUILDING: Tenant
will not make, or permit to be made, any unseemly or disturbing noises or odors
and will not interfere with other tenants or those having business with them.
Tenant will keep all mechanical apparatus in the Premises free of vibration and
noise which may be transmitted beyond the limits of the Premises.

 

7.                            LOCK KEYS: No additional locks or bolts of any
kind will be placed on any of the doors or windows by Tenant. Tenant will, on
the expiration or earlier termination of Tenant’s tenancy, deliver to Landlord
all keys to any space within the Building either furnished to or otherwise
procured by Tenant, and in the event of the loss of any keys furnished, Tenant
will pay to Landlord the cost thereof. Tenant, before closing and leaving the
Premises, will ensure that all windows are closed and entrance doors locked.
Nothing in this Paragraph 7 will be deemed to prohibit Tenant from installing a
security system within the Premises,

 

31

--------------------------------------------------------------------------------


 

provided: (1) Tenant obtains Landlord’s consent which will not be unreasonably
withheld or delayed; (2) Tenant supplies Landlord with copies of the plans and
specifications of the system; (3) such installation will not damage the Building
or any Common Facilities; (4) all costs of installation and removal (if required
by Landlord) will be borne solely by Tenant; and (5) Landlord is afforded the
security code or other means of access to the Premises for purposes permitted
under the Lease.

 

8.                            CONTRACTORS: Tenant will not enter into any
contract of any kind with any supplier of towels, water, toilet articles,
waxing, rug shampooing, venetian blind washing, furniture polishing, lamp
servicing, cleaning of electrical fixtures, removal of waste paper, rubbish or
garbage, or other like service, nor will Tenant install or cause to be installed
any machine of any kind (other than customary office equipment) in the Premises,
other portions of the Building or the Real Property without the prior written
consent of the Landlord. Tenant will not employ any persons other than
Landlord’s janitors for the purpose of cleaning the Premises without the prior
written consent of Landlord. Landlord will not be responsible to Tenant for any
loss of property from the Premises, however occurring, or for any damage to the
effects of Tenant by such janitors or any of its employees, or by any other
person or any other cause.

 

9.                            PROHIBITED ON PREMISES: Tenant will not conduct,
or permit any other person to conduct, any auction upon the Premises, nor will
Tenant manufacture or store, or permit others to manufacture or store, goods,
wares or merchandise upon the Premises, without the prior written approval of
Landlord, except the storage in customary amounts of ordinary office supplies to
be used by Tenant in the conduct of its business. Tenant will not permit the
Premises to be used for gambling. Tenant will not permit any portion of the
Premises to be occupied as an office for a public stenographer or typewriter, or
for the manufacture or sale of intoxicating beverages, narcotics, tobacco in any
form or as a barber or manicure shop or for any medical use, including medical
testing on humans or animals. Canvassing, soliciting and peddling at the Real
Property are prohibited, and Tenant will cooperate to prevent the same. No
bicycles, vehicles or animals of any kind will be brought into or kept in or
about the Building, except guide dogs.

 

10.                     PLUMBING, ELECTRIC AND TELEPHONE WORK: Plumbing
facilities will not be used for any purpose other than those for which they were
constructed; and no sweepings, rubbish, ashes, newspaper or other substances of
any kind will be thrown into them. Waste and excessive or unusual amounts of
electricity or water use is prohibited. When electric or communications wiring
of any kind is introduced, it must be connected as directed by Landlord, and no
stringing or cutting of wires will be allowed, except by prior written consent
of Landlord, and will be done by contractors approved by Landlord.

 

11.                     MOVEMENT OF FURNITURE, FREIGHT OR BULKY MATTER: The
carrying in or out of freight, furniture or bulky matter of any description must
take place during such hours as Landlord may from time to time reasonably
determine and only after advance notice to the manager of the Building. The
persons employed by Tenant for such work must be reasonably acceptable to
Landlord and provide liability insurance reasonably satisfactory to Landlord.
Tenant may, subject to these provisions, move freight, furniture, bulky matter,
and other material into or out of the Premises on Saturdays between the

 

32

--------------------------------------------------------------------------------


 

hours of 9:00 a.m. and 1:00 p.m., provided Tenant pays additional costs, if any,
incurred by Landlord for elevator operators or security guards, and for any
other expenses occasioned by such activity of Tenant. If, at least three
(3) days prior to such activity, Landlord requests that Tenant deposit with
Landlord a sum which Landlord reasonably estimates to be the amount of such
additional cost, the Tenant will deposit such sum with Landlord as security for
such cost. There will not be used in the Building or Premises, either by Tenant
or by others, any hand trucks except those equipped with rubber tires and side
guards, and no hand trucks will be allowed in the elevators without the consent
of the superintendent of the Building.

 

12.                     SAFES AND OTHER HEAVY EQUIPMENT: Landlord reserves the
right to prescribe the weight and position of all safes and other heavy
equipment so as to distribute their weight properly and to prevent any unsafe
condition from arising. Tenant will not place a load upon any floor of the
Premises exceeding the floor load per square foot area which it was designed to
carry or which is allowed by law.

 

13.                     ADVERTISING: Landlord may prohibit any advertising by
Tenant which in Landlord’s reasonable opinion tends to impair the reputation of
the Building or its desirability as a building for offices, and upon written
notice from Landlord, Tenant will refrain from or discontinue such advertising.

 

14.                     NON-OBSERVANCE OR VIOLATION OF RULES BY OTHER TENANTS:
Landlord will not be responsible to Tenant for nonobservance or violation of any
of these rules and regulations by any other tenant.

 

15.                     AFTER HOURS USE: Landlord reserves the right to exclude
from the Building during Building Hours and at all hours on Saturdays, Sundays
and Building Holidays, all persons who do not present a pass to the Building
signed by the Tenant. Each Tenant will be responsible for all persons for whom
such a pass is issued and will be liable to the Landlord for the acts of such
persons.

 

16.                     RESERVATION OF RIGHTS: Landlord reserves to itself any
and all rights not granted to Tenant hereunder, including the following:

 

a)                                     the exclusive right to the use of the
name of the Building for all purposes, except that Tenant may use the name as
its business address and for no other purposes;

 

b)                                     the right to change the name or address
of the Building, without incurring any liability to Tenant for doing so;

 

c)                                      the right to install and maintain signs
on the exterior of the Building;

 

d)                                     the exclusive right to use and/or allow
others to use the roof of the Building;

 

e)                                      the right to limit the space on the
directory of the Building to be allotted to Tenant; and

 

33

--------------------------------------------------------------------------------


 

f)                                       the right to grant to anyone the right
to conduct any particular business or undertaking in the Building.

 

17.                     HEALTH AND SAFETY: Tenant will be responsible for
initiating, maintaining and supervising all health and safety precautions and/or
programs required by Legal Requirements applicable to the Premises and/or
Tenant’s use and occupancy of the Premises.

 

— END —

 

34

--------------------------------------------------------------------------------


 

EXHIBIT C

 

WORKLETTER AGREEMENT

 

ROSELAND MANAGEMENT SERVICES, LLP (“Tenant”) and we (“Landlord”) are executing a
written lease (“Lease”), covering 24,296 gross rentable square feet, as more
particularly described in the Lease (“Premises”).

 

With respect to the construction work being conducted in or about the Premises,
each party agrees to be bound by the approval and actions of their respective
construction representatives. Unless changed by written notification, the
parties designate the following individuals as their respective construction
representatives:

 

FOR LANDLORD:

 

FOR TENANT:

 

 

 

 

 

 

 c/o Mack-Cali Realty Corporation

 

 

 

To induce Tenant to enter into the Lease (which is hereby incorporated by
reference) and in consideration of the covenants contained in this Workletter
Agreement (the “Workletter”), Landlord and Tenant agree as follows:

 

1.                                      Landlord’s architect has prepared the
following architectural and mechanical drawings and specifications based upon
the sketch layout supplied to Landlord by Tenant.

 

a.                                      Architectural drawings and
specifications for Tenant’s partition layout, reflected ceiling, placement of
electrical outlets and other installations for the work to be done by Landlord.

 

b.                                      Mechanical plans and specifications
where necessary for installation of air conditioning systems, ductwork and
heating. All such plans and specifications have been approved by Landlord and
Tenant.

 

2.                                      Intentionally Deleted

 

3.                                      Landlord agrees, at its expense and
without charge to Tenant (unless otherwise provided), to do the work in the
Premises as shown on the approved plans described above and described on the
“Description of Materials” schedule attached to this Workletter, which will be
referred to as the “Work” in the following provisions of this Workletter.
“Building Standard” will mean the type and grade of material, equipment and/or
device designated by Landlord as standard for the Building. All items are
Building Standard unless otherwise noted.

 

35

--------------------------------------------------------------------------------


 

4.                                      Landlord has estimated the cost of the
Work based upon the layout submitted to Landlord by Tenant. Against such
estimated cost, Landlord will credit an allowance of SIX HUNDRED SEVEN THOUSAND
FOUR HUNDRED AND 00/100 DOLLARS ($607,400.00), (“Landlord’s Allowance”) and the
remaining balance, if any, will be deemed Additional Rent and paid by Tenant as
follows: (i) fifty percent (50%) upon Tenant’s execution and delivery of this
Lease and (ii) fifty percent (50%) upon the earlier of: (i) Landlord’s
substantial completion of the Work or (ii) Tenant’s occupancy of the Premises.
Landlord’s cost of the Work shall include Landlord’s overhead and general
conditions. Any portion of Landlord’s Allowance not utilized by Tenant within
one (1) year after the date of this Agreement shall be deemed forfeited by
Tenant and Landlord shall have no further obligation to provide Landlord’s
Allowance hereunder.

 

5.                                      All low partitioning, workstation
modules, bank screen partitions and prefabricated partition systems will be
furnished and installed by Tenant at its expense.

 

6.                                      The installation or wiring of telephone
and computer (data) outlets is not part of the Work. Tenant will bear the
responsibility to provide its own telephone and data systems at Tenant’s sole
cost and expense.

 

7.                                      Changes in the Work, if necessary or
requested by the Tenant, will be accomplished after the execution of the Lease
and this Workletter, and without invalidating any part of the Lease or
Workletter, by written agreement between Landlord and Tenant (referred to as a
“Change Order”). Each Change Order will be prepared by Landlord and signed by
both Tenant and Landlord stating their agreement on all of the following:

 

a.                                      The scope of the change in the Work; and

 

b.                                      The cost of the change; and

 

c.                                       The manner in which the cost will be
paid; and

 

d.                                      The estimated extent of any adjustment
to the Commencement Date (if any) as a result of the change in the Work.

 

Each and every Change Order will be signed by Landlord’s and Tenant’s respective
construction representatives. In no event will any Change Order(s) be permitted
without such authorizations. A 10% supervision plus 10% overhead charge will be
added to the cost of any Change Order and to the cost of any other work to be
performed by Landlord in the Premises after Landlord’s completion of the Work.
If Tenant fails to approve any such Change Order within one (1) week, it will be
deemed disapproved in all respects by Tenant, and Landlord will not be
authorized to proceed on it. Any increase in the cost of the Work or the change
in the Work stated in a Change Order which results from Tenant’s failure to
timely approve and return said Change Order will be paid by Tenant. Tenant
agrees to pay Landlord the cost of any Change Order upon receipt of an invoice
for the Change Order.

 

36

--------------------------------------------------------------------------------


 

8.                                      If Tenant elects to use the architect
suggested by Landlord, this architect becomes solely the Tenant’s agent with
respect to the plans, specifications and the Work. If any change is made after
completion of schematic drawings and prior to completion of final construction
documents which result in a Change Order and additional costs, such costs will
be the responsibility of the Tenant.

 

9.                                      Prior to the earlier of the date on
which the Work is substantially completed or the date on which Tenant occupies,
uses or takes possession of all or any part of the Premises, Tenant will
identify and list any portion of the Work which does not conform to this
Workletter (“Punch List”). Provided: (i) Tenant prepares and submits to Landlord
on the earlier of (time being of the essence) either the date on which The Work
is substantially completed or the date Tenant first uses, occupies or takes
possession of all or any part of the Premises, a written list detailing the
Punch- List Items and (ii) said written list, as prepared by Tenant, is approved
in writing by Landlord, in its sole discretion, then, Landlord shall use
reasonable efforts to commence the performance of such Punch-List Items within
thirty (30) days after Tenant receives from Landlord its written approval of
said list detailing the Punch-List Items, and thereafter Landlord shall proceed
with reasonable diligence in the completion thereof.

 

10.                               The terms contained in the Lease (which
includes all Exhibits to the Lease) constitute Landlord’s agreement with Tenant
with respect to the Work.

 

11.                               Except as set forth in the last sentence of
this paragraph, all Work within the Premises will become the property of
Landlord upon installation. No refund, credit or removal of any Work will be
permitted at the expiration or earlier termination of the Lease. Items installed
that are not integrated in any way with the Work (e.g., furniture and other
trade fixtures) become the property of Tenant upon installation.

 

12.                               It is agreed that notwithstanding the date
provided in the Basic Lease Provisions for the Commencement Date, the term will
not commence until the earlier of (i) the date Tenant (or anyone claiming under
or through Tenant) occupies all or any part of the Premises or (ii) the date
Landlord has “substantially completed” the Work; provided, however, that if
Landlord is delayed in substantially completing the Work as a result of:

 

a.                                      Tenant’s failure to approve the plans
and specifications in accordance with Paragraph 2 of this Workletter;

 

b.                                      Tenant’s failure to furnish interior
finish specifications (i.e., paint colors, carpet selection, etc.) to Landlord
by the fifth (5th) business day after Tenant has approved the plans and
specifications pursuant to Paragraph 2;

 

c.                                       Tenant’s request for materials,
finishes or installations other than Landlord’s Building Standard;

 

d.                                      Tenant’s changes in the Work;

 

37

--------------------------------------------------------------------------------


 

e.                                       The performance of a person, firm,
partnership or corporation employed by Tenant and the non-completion of work by
such person, firm, partnership or corporation;

 

f.                                        Any act or omission of Tenant which
delays the Work or governmental inspections and approvals, including, if
necessary and without limitation, failure to install furniture and/or failure to
obtain low voltage wiring permits;

 

g.                                       Any default by Tenant under the Lease,
including, but not limited to, Tenant’s failure to deliver the Security Deposit
to Landlord, or Tenant’s failure to provide Landlord with evidence of insurance;
then the Commencement Date will be accelerated by the number of days of such
delay, and Tenant’s obligation to pay Fixed Basic Rent and Additional Rent will
commence as of such earlier date.

 

13.                               Landlord will permit Tenant and its agents to
enter, as licensees only, the Premises prior to the Commencement Date so that
Tenant may perform through its own contractors such other work and decorations
as Tenant may desire at the same time Landlord’s contractors are working in the
Premises. The foregoing license to enter prior to the Commencement Date,
however, is conditioned upon:

 

a.                                      Tenant’s general contractors, workmen
and mechanics working in harmony and not interfering with the labor employed by
Landlord, Landlord’s mechanics or contractors or by any other tenant or occupant
of the Building or their general contractors, mechanics or contractors, if any;

 

b.                                      Tenant providing Landlord with evidence
of Tenant’s contractors and subcontractors carrying such worker’s compensation
insurance as required by law, commercial general liability and property
insurance in amounts no less than the amounts set forth in Article 22 a) of the
Lease. If at any time any disharmony or interference occurs by virtue of,
directly or indirectly, the presence of Tenant or its general contractors,
workmen or mechanics in the Building, Landlord shall give forty-eight (48) hours
written notice to Tenant and within twenty-four (24) hours Tenant shall resolve
any dispute so that the tenor of the construction process and the operation of
the Building is returned to that which existed prior to Landlord’s notice. Such
entry will be deemed controlled by all of the terms, covenants, provisions and
conditions of the Lease. Landlord will not be liable in any way for any injury,
loss or damage which may occur to any of Tenant’s decorations or installations
made prior to the Commencement Date, the same being solely at Tenant’s risk; and

 

c.                                       Tenant will use union contractors if
required by Landlord.

 

14.                               No part of the Premises will be deemed
unavailable for occupancy by Tenant, nor will any work which the Landlord is
obligated to perform in such part of the Premises be deemed incomplete for the
purpose of any adjustment of Fixed Basic Rent payable under the Lease, if minor
details of construction, decoration or mechanical adjustments exist

 

38

--------------------------------------------------------------------------------


 

and the non-completion of such details does not materially interfere with the
Tenant’s use of such part of the Premises.

 

15.                               If construction is to occur in a space
occupied by Tenant’s employees, Tenant will be liable for all costs associated
with a delay, if Tenant fails to comply with a submitted construction schedule
to relocate personnel, furniture or equipment. These costs will include, but not
be limited to, the following:

 

a.                                      cost of construction workers time
wasted;

 

b.                                      cost of any overtime work necessary to
meet schedule deadlines; and

 

c.                                       any other costs associated with delays
in final completion.

 

16.                               This Workletter is based on the materials and
layouts set forth or referenced in the Workletter. Any change to the materials
and layout will require a recalculation of construction costs and any increases
in costs shall be Tenant’s responsibility. Such recalculation will not negate
any other Article of this Lease.

 

17.                               All sums payable by Tenant to Landlord in
connection with this Exhibit C and any other work to be performed by Landlord
within the Premises and billable to Tenant will be deemed Additional Rent.

 

-END-

 

39

--------------------------------------------------------------------------------


 

Description of Materials

 

40

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CLEANING SERVICES

 

TENANT’S PREMISES

 

1.                            Vacuum clean all carpeted areas.

 

2.                            Sweep and dust mop all non-carpeted areas. Wet mop
whenever necessary.

 

3.                            All office furniture such as desks, chairs, files,
filing cabinets, etc. will be dusted with a clean treated dust cloth whenever
necessary and only if such surfaces are clear of Tenant’s personal property
including but not limited to plants.

 

4.                            Empty wastepaper baskets and remove waste to
designated areas.

 

5.                            All vertical surfaces within arms reach will be
spot cleaned to remove finger marks and smudges. Baseboard and window sills are
to be spot cleaned whenever necessary.

 

6.                            All cleaning of cafeterias, vending areas, kitchen
facilities and restrooms exclusively serving the Premises are excluded. Tenant
may make necessary arrangements for cleaning these areas directly with
Landlord’s cleaning maintenance company.

 

7.                            Cleaning services will be performed Monday through
Friday only

 

8.                            No cleaning service is provided on Saturday,
Sunday and Building Holidays.

 

9.                            Cartons or refuse in excess of that which can be
placed in wastebaskets will not be removed. Tenant is responsible to place such
unusual refuse in trash dumpster.

 

10.                     Cleaning maintenance company will neither remove nor
clean tea, office cups or similar containers. If such liquids are spilled in
wastebaskets, the wastebaskets will be emptied but not otherwise cleaned.
Landlord will not be responsible for any stained carpet caused from liquids
leaking or spilling from Tenant’s wastebaskets.

 

11.                     Glass entrance doors will be cleaned daily. Interior
glass doors or glass partitions are excluded. Tenant may make arrangements for
cleaning interior glass doors and partitions with Landlord’s cleaning
maintenance company.

 

COMMON AREAS

 

1.                            Vacuum all carpeting in entrance lobbies, outdoor
mats and all corridors.

 

2.                            Wash glass doors in entrance lobby with a clean
damp cloth and dry towel.

 

3.                            Sweep and/or wet mop all resilient tile flooring.
Clean hard surface floors such as quarry tile, etc..

 

41

--------------------------------------------------------------------------------


 

4.                            Wash, clean and disinfect water fountains.

 

5.                            Clean all elevator cabs and stairwells.

 

6.                            Lavatories — Men and Women.

 

a.              Floors in all lavatories will be wet mopped with a germicidal
detergent to ensure a clean and germ free surface.

 

b.              Wash and polish all mirrors, shelves, bright work including any
piping and toilet seats.

 

c.               Wash and disinfect wash basins and sinks using a germicidal
detergent.

 

d.              Wash and disinfect toilet bowls and urinals.

 

e.               Keep lavatory partitions, tiled walls, dispensers and
receptacles in a clean condition using a germicidal detergent when necessary.

 

f.                Empty and sanitize sanitary disposal receptacles.

 

g.               Fill toilet tissue holders, towel dispensers and soap
dispensers. Refills to be supplied by Landlord or its cleaning contractor.

 

7.                            Clean all air ventilation grill work in ceilings.

 

8.                            Common Area cleaning services will be performed
Monday through Friday only

 

9.                            No Common Area cleaning service will be provided
on Saturday, Sunday and Building Holidays.

 

42

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BUILDING HOLIDAYS BUILDING CLOSED

 

* NEW YEAR’S DAY *
* MEMORIAL DAY *
* INDEPENDENCE DAY *
* LABOR DAY *
* THANKSGIVING DAY *
* CHRISTMAS DAY *
— END —

 

43

--------------------------------------------------------------------------------


 

EXHIBIT F

 

COMMENCEMENT DATE AGREEMENT

 

1.0                               PARTIES

 

THIS AGREEMENT made the               day of             , 2016 is by and
between                  (“Landlord”) whose address is c/o Mack-Cali Realty
Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey
07311 and            (“Tenant”) whose address is v.

 

2.0                               STATEMENT OF FACTS

 

2.1                               Landlord and Tenant entered into a Lease dated
, 2016 (referred to as the “Lease” in this Agreement) setting forth the terms of
occupancy by Tenant of approximately               gross rentable square feet on
the             ( ) floor (referred to as the “Premises” in this Agreement) at
             (referred to as “Building” in this Agreement); and

 

2.2                               The Commencement Date of the Term of the Lease
has been determined in accordance with the provisions of Article 20 of od and
valuable consideration for making the following the Lease.

 

3.0                               STATEMENT OF TERMS

 

The parties conclusively agree that they have received go agreements:

 

3.1                               The Commencement Date of the Term of the Lease
is                , 2016 and the Expiration Date of the Term is             ,
2016, and Articles 4 and 6 of the Basic Lease Provisions are modified
accordingly.

 

3.2                               Tenant represents and warrants to Landlord
that (i) there exists no default under the Lease either by Tenant or Landlord;
and (ii) there exists no offset, defense or counterclaim to Tenant’s obligations
under the Lease.

 

3.3                               This Agreement is executed by the parties
hereto for the purpose of providing a record of the Commencement and Expiration
Dates of the Lease.

 

EXCEPT as modified in this Agreement, the Lease will remain in full force and
effect as if the same were set forth in full in this Agreement, and Landlord and
Tenant ratify and confirm all the terms and conditions of the Lease as modified
by this Agreement.

 

THIS AGREEMENT will be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.

 

EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under the Lease or this Agreement or make any claim that the Lease or
this Agreement is invalid or unenforceable due to any failure of this document
to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations or
other similar requirements, and each party waives the right to assert any such

 

44

--------------------------------------------------------------------------------


 

defense or make any claim of invalidity or unenforceability due to any of the
failures described above.

 

Landlord and Tenant have executed this Agreement as of the date and year first
above written and represent and warrant to each other that the individual
signing this Agreement on its behalf possesses the requisite authority to sign
this Agreement.

 

LANDLORD

 

TENANT

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

45

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TAX AND OPERATING COST RIDER

 

Tenant will pay in addition to the Fixed Basic Rent provided in this Lease,
Additional Rent to cover Tenant’s Percentage of the increased cost to Landlord,
for each of the categories enumerated in this Exhibit, over the “Base Period
Costs” for these categories.

 

a.                                      Operating Cost Escalation — If the
Operating Costs incurred for the Real Property for any Lease Year or Partial
Lease Year during the Term will be greater than the Base Operating Costs
(reduced proportionately to correspond to the duration of periods less than a
Lease Year), then Tenant will pay to Landlord, as Additional Rent, Tenant’s
Percentage of all such excess Operating Costs. Operating Costs will include, by
way of illustration and not of limitation: personal property taxes; management
fees; labor, including all wages and salaries; social security and other taxes
which may be levied against Landlord upon such wages and salaries; supplies;
repairs and maintenance; maintenance and service contracts; painting; wall and
window washing; tools and equipment (which are not required to be capitalized
for federal income tax purposes); trash removal; lawn care; snow removal; fire
casualty, property damage, liability and other insurance costs, together with
any deductibles, incurred by Landlord in connection with its operation of the
Building and the Real Property and all other items properly constituting direct
operating costs according to standard accounting practices (collectively
referred to as the “Operating Costs” in this Lease); but not including
depreciation of Building or equipment; interest; income or excess profits taxes;
costs of maintaining the Landlord’s corporate existence; franchise taxes; any
expenditures required to be capitalized for federal income tax purposes, unless
said expenditures are for the purpose of reducing Operating Costs at the Real
Property, or those which under generally applied real estate practice are
expensed or regarded as deferred expenses or are required under any Legal
Requirement, in which event the costs thereof shall be included. Notwithstanding
anything contained herein to the contrary, any additional costs incurred by
Landlord during the Calendar Year by reason of Landlord or any of its vendors
entering into new labor contracts or renewals or modifications of existing labor
contracts will not be included in Base Operating Costs. In addition, Tenant will
pay Landlord Tenant’s Percentage of all costs and expenses incurred by Landlord
in connection with complying with any “homeland security” requirements and such
costs and expenses will not be included in Operating Costs.

 

b.                                      Fuel, Utilities and Electric Cost
Escalation — If utility and energy costs, including any fuel surcharges or
adjustments with respect thereto, incurred for water, sewer, gas, electric,
other utilities and heating, ventilating and air conditioning for the Building,
including all leased and leasable areas (not separately billed or metered within
the Building), and Common Facilities electric, lighting, water, sewer and other
utilities for the Building and other portions of the Real Property (collectively
referred to in this Lease as “Utility and Energy Costs”), for any Lease Year or
Partial Lease Year during the Term will be greater than the Base Utility and
Energy Costs (reduced proportionately to correspond to the duration of periods
less than a Lease Year), then Tenant will pay to

 

46

--------------------------------------------------------------------------------


 

Landlord as Additional Rent, Tenant’s Percentage of all such excess Utility and
Energy Costs.

 

c.                                       Tax Escalation — If the Real Estate
Taxes for the Real Property for any Lease Year or Partial Lease Year during the
Lease Term will be greater than the Base Real Estate Taxes (reduced
proportionately to correspond to the duration of periods less than a Lease
Year), then Tenant will pay to Landlord as Additional Rent, Tenant’s Percentage
of all such excess Real Estate Taxes.

 

As used in this Lease, “Real Estate Taxes” mean the property taxes and
assessments imposed upon the Building and other portions of the Real Property,
or upon the rent payable to the Landlord, including, but not limited to, real
estate, city, county, village, school and transit taxes, or taxes, assessments,
or charges levied, imposed or assessed against the Real Property by any taxing
authority, whether general or specific, ordinary or extraordinary, foreseen or
unforeseen. If due to a future change in the method of taxation, any franchise,
income or profit tax will be levied against Landlord in substitution for, or in
lieu of, or in addition to, any tax which would otherwise constitute a Real
Estate Tax, such franchise, income or profit tax will be deemed to be a Real
Estate Tax for purposes of this Lease.

 

Landlord, will have the exclusive right, but not the obligation, to contest or
appeal any Real Estate Tax assessment levied on all or any part of the Real
Property.

 

d.                                      Lease Year — As used in this Lease,
Lease Year will mean a calendar year. Any portion of the Term which is less than
a Lease Year, that is, from the Commencement Date through the following
December 31, and from the last January 1 falling within the Term to the end of
the Term, will be deemed a “Partial Lease Year”. Any reference in this Lease to
a Lease Year will, unless the context clearly indicates otherwise, be deemed to
be a reference to a Partial Lease Year if the period in question involves a
Partial Lease Year.

 

e.                                       Payment — Prior to each Lease Year,
Landlord will give Tenant an estimate of amounts payable under this Rider for
such Lease Year or Partial Lease Year. By the first day of each month during
such Lease Year or Partial Lease Year, Tenant will pay Landlord one-twelfth
(1/12th) of the estimated amount. If, however, the estimate is not given before
such Lease Year or Partial Lease Year begins, Tenant will continue to pay by the
first day of each month on the basis of last year’s estimate, if any, until the
month after the new estimate is given. As soon as practicable after each Lease
Year or Partial Lease Year ends, Landlord will give Tenant a statement (the
“Statement”) showing the actual amounts payable by Tenant under this Rider for
such Lease Year. If the Statement shows that the actual amount Tenant owes for
such Lease Year or Partial Lease Year is less than the estimated amount paid by
Tenant during such Lease Year or Partial Lease Year, Landlord, at its option,
will either return the difference or credit the difference against the next
succeeding payment(s) of Additional Rent. If the Statement shows that the actual
amount Tenant owes is more than the estimated Additional Rent paid by Tenant
during such Lease Year or Partial Lease Year, Tenant will pay the difference
within thirty (30) days after the Statement is delivered to Tenant.

 

47

--------------------------------------------------------------------------------


 

f.                                        Books and Reports — Landlord will
maintain books of account which, provided that Tenant has not breached this
Lease, will be open to Tenant and its representatives at all reasonable times so
that Tenant can determine that such Operating, Utility and Energy, and Real
Estate Tax Costs have, in fact, been paid or incurred. Tenant’s representatives
will mean only (i) Tenant’s employees or (ii) a Certified Public Accounting
firm, and neither Tenant’s employees nor any Certified Public Accounting firm
will be permitted to perform such inspection and/or audit on a contingency basis
or for any other tenant in the Building. At Landlord’s request, Tenant and/or
Tenant’s Certified Public Accounting firm will execute a confidentiality
agreement reasonably acceptable to Landlord prior to any examination of
Landlord’s books and records. In the event Tenant disputes any one or more of
such charges, Tenant will attempt to resolve such dispute with Landlord,
provided that if such dispute is not satisfactorily settled between Landlord and
Tenant within thirty (30) days, then upon request of either party, the dispute
will be referred to an independent certified public accountant to be mutually
agreed upon to arbitrate the dispute, and if such an accountant cannot be agreed
upon, the American Arbitration Association may be asked by either party to
select an arbitrator, whose decision on the dispute will be final and binding
upon both parties, who will jointly share any cost of such arbitration. Pending
resolution of the dispute, the Tenant will pay to Landlord the sum so billed by
Landlord, subject to its ultimate resolution as set forth above. The arbitration
mechanism set forth above shall be the sole process available to resolve such
disputes.

 

g.                                      Right of Review — Once Landlord will
have finally determined the Operating, Utility and Energy or Real Estate Tax
Costs at the expiration of a Lease Year, then as to the item so established,
Tenant will only be entitled to dispute such charge for a period of six
(6) months after such charge is billed to Tenant, and Tenant specifically waives
any right to dispute any such charge any time after the expiration of said six
(6) month period.

 

h.                                      Occupancy Adjustment — If the Building
is less than eighty-five percent (85%) occupied during the Calendar Year or
during any Lease Year or Partial Lease Year subsequent to the Calendar Year,
then the Operating Costs will be adjusted during the Calendar Year and the
Operating Costs and Utility and Energy Costs will be adjusted during any such
Lease Year or Partial Lease Year so as to reflect eighty-five percent (85%)
occupancy. The aforesaid adjustment will only be made with respect to those
items that are in fact affected by variations in occupancy levels.

 

i.                                         The parties agree that Tenant’s
Percentage, as defined in the Basic Lease Provisions, reflects and will be
continually adjusted to reflect the ratio of the gross square feet of the area
rented to Tenant (including an allocable share of all Common Facilities) [the
numerator] as compared with the total number of gross square feet of the entire
Building (or additional buildings that may be constructed within the Real
Property) [the denominator] measured outside wall to outside wall, but excluding
therefrom any storage areas. Landlord shall have the right to make changes or
revisions in the Common Facilities of the Building so as to provide additional
leasing area. Landlord shall also have the right to construct additional
buildings in the Real Property for such purposes as Landlord may deem
appropriate, and subdivide the lands for that purpose if necessary, and upon so
doing, the Real Property shall become the subdivided lot on which the

 

48

--------------------------------------------------------------------------------


 

Building in which the Premises is located. However, if any service provided for
in subparagraph a. is separately billed or separately metered within the
Building, then the square footage so billed or metered shall be subtracted from
the denominator and the Tenant’s proportionate share for such service and/or
utility shall be separately computed, and the Base Period Costs for such item
shall not include any charges attributable to said square footage. Tenant
understands that as a result of changes in the layout of the Common Facilities
from time to time occurring due to, by way of example and not by way of
limitation, the rearrangement of corridors, the aggregate of all Building tenant
proportionate shares may be equal to, less than or greater than one hundred
percent (100%).

 

- END -

 

49

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ELECTRICITY RIDER

 

ELECTRICITY: The cost of electric current which is supplied by Landlord for use
by Tenant in the Premises, other than for heating or air conditioning purposes,
will be reimbursed to Landlord at the Electric Rate. The “Electric Rate” will
mean the Service Classification pursuant to which Tenant would purchase
electricity directly from the utility company servicing the Premises, provided,
however, at no time shall the amount payable by Tenant for electricity be less
than Landlord’s cost, and provided further that in any event, the Electric Rate
shall include all applicable surcharges, and demand, energy, losses, fuel
adjustment and time of day charges (if any), taxes, and administrative and other
sums payable in respect thereof.

 

a.    From and after the Commencement Date, Tenant agrees to pay as Additional
Rent an estimated electrical charge of $.15 per gross rentable square foot per
month, payable on the first day of each and every month, until such time as an
electrical survey can be performed pursuant to subparagraph b. below.

 

b.    Landlord will have an electrical engineering consultant make a survey of
the electric power used in the Premises to determine Tenant’s average monthly
electric consumption, and the costs of such survey will be borne by Tenant. The
findings of the consultant will be conclusive and binding on Landlord and
Tenant. After Landlord’s consultant has submitted its report, Tenant will pay to
Landlord, within ten (10) days after demand therefor by Landlord, the amount
(based on the average monthly consumption found by such consultant and applying
the Electric Rate thereto) owing from the Commencement Date through and
including the then current month, adjusted for the estimated electrical charges
already paid, and thereafter, on the first day of every month, in advance, the
cost of the electricity used in the Premises based on the amount set forth as
the average monthly consumption in the report. Such costs will constitute
Additional Rent due under the Lease. Proportionate sums will be payable for
periods less than a full month.

 

c.     In the event that there will be an increase or decrease in the Electric
Rate, the Additional Rent payable for electricity will be adjusted equitably to
reflect the increase or decrease in the Electric Rate.

 

d.    Tenant will notify Landlord immediately upon the introduction of any
office equipment or lighting materially different from or in addition to that on
the Premises as of Landlord’s electrical survey. The introduction of any new or
materially different equipment or lighting will, at Landlord’s election, be
cause for a resurveying of the Premises at Tenant’s expense. Landlord reserves
the right to inspect the Premises to insure compliance with this provision.

 

e.     Landlord will not be liable in any way to Tenant for any loss, damage or
expense which Tenant may sustain or incur as a result of any failure, defect or
change in the quantity or character of electrical energy available for
redistribution to the Premises pursuant to this Exhibit H, nor for any
interruption in the supply, and Tenant agrees that such supply may be

 

50

--------------------------------------------------------------------------------


 

interrupted for inspections, repairs and replacements and in emergencies. In no
event will Landlord be liable for any business interruption suffered by Tenant.

 

f.      Landlord, at Tenant’s expense, will furnish and install all replacement
lighting tubes, lamps, ballasts, starters and bulbs required in the Premises.

 

g.     Tenant’s use of electrical service in excess of Building Hours will, at
Landlord’s election, be cause for a resurveying of the Premises at Tenant’s
expense.

 

- END -

 

51

--------------------------------------------------------------------------------